RÉPUBLIQUE DE GUINÉE
Travail — Justice — Solidarité

MINISTÈRE DES MINES ET DE LA GÉOLOGIE

CONVENTION DE BASE AMENDEE ET CONSOLIDEE

Entre

la République de Guinée

et
la Société de Développement des Mines Internationales du Henan S.A.,

/

la Compagnie de Dévelo pement des Mines Internationales
Henan-Chine Guinée, S.A.,

Pour la construction et l'exploitation d’une mine de bauxite, d’une usine
d’alumine et d’un chemin de fer

A0

EN DATE DU 7 DEC 208 he
TABLE DES MATIÈRES

Titre I STIPULATIONS GÉNÉRALES .
Article 1 — Définitions et interprétation
Article 2 — Objet de la Convention de Base:
Article 3 - Description du RIDE RER os

Titre Il PROSPECTION MINIERE ET ETUDES DE FAISABILITE
Article 4 — Activités de recherche
Article 5 — Études de Faisabilité
Article 6 - Droit d'Exploitation …
Article 7 - Financement du Projet …….
Article 8 — Prix de transfert — préférences aux Entreprises et Navires Guinéens
Titre III CONSTRUCTION - EXPLOITATION — EXTENSION
Article 9 - Phase de Construction
Article 10 - Exploitation.
Article 11 - Commercialisation

.20
Aïticle 12 — Maintien de la Production Commerciale .20

Article 13 - Personnel et Emplois. el
Article 14 - Extension .22
Article 15 - Régime des Installations et des Infrastructures.
Titre IV ACTIVITES CONNEXES ET FERMETURE DE L’EXPLOITATION
Article 16 - Protection de l'Environnement
Atticle 17 - Impact Social et Économique
Article 18 - Réhabilitation et fermeture de l’Exploitation.
Titre V OBLIGATIONS DE LA SOCIETE ET GARANTIES DE L’ETA'
Article 19 - Obligations de la Société ….
Article 20 - Garanties accordées par l'État.
Titre VI REGIME FISCAL ET DOUANIER
Article 21 - Principes Généraux …
Article 22 - Régime Fiscal de la Société Minière et de la Société de Raffinerie.
Article 23 - Régime Douanier…....
Article 24 - Régime fiscal et douanier applicable au Chemin de Fer
Article 25 - Stabilisation des Régimes Fiscaux et Douaniers
Titre VII DISPOSITIONS DIVERSES ET FINALE:
Article 26 - Validité de la Convention...
Article 27 - Force Majeure
Atticle 28 — Modifications …

Article 29 — Müutation-Cession ..
Article 30 - Règlements des Différends
Article 31 - Langue...

Atticle 33 - Non renonciation
Article 34 - Annexes
Article 35 - Notification
ANNEXE 1 CHRONOGRAMME.
ANNEXE 2 PÉRIMÈTRE DE LA CONCESSION BANÉRE À
ANNEXE 3 PROGRAMME DES TRAVAUX POUR LA PÉRIODE ALLANT DE LA DATE

5888888:

DE SIGNATURE DE LA CONVENTION DE BASE JUSQU’AU 31 DÉCEMBRE at ©
CONVENTION DE BASE AMENDÉE ET CONSOLIDÉE

La présente convention de base amendée et consolidée, y compris ses Annexes, a été conclue
à Conakry, République de Guinée,

ENTRE :

La République de Guinée, représentée par Monsieur Abdoulaye Magassouba, Ministre des
Mines et de la Géologie, ayant autorité au titre et dans les conditions de l’article 18 du Code
Minier de 2011, et par Monsieur Ismaël Dioubaté, Ministre du Budget ;

Ci-après dénommée « l'État »
D'une part,

ET

La Société de Développement des Mines Internationales du Henan S.A. société de droit
Chinois, immatriculée sous le numéro 91410000667227318G, dont le siège social est situé au
N°11 Dongming Road, Jinshui District, Zhengzhou, représentée par Yin Tao, en qualité de
Président, dûment habilité aux fins des présentes ;

Ci-après dénommée l’« I nvestisseur », et

La Compagnie de Développement des Mines Internationales Henan - Chine / Guinée
S.A., société filiale de droit guinéen immatriculée au registre du commerce et du crédit
mobilier de Kaloum sous le numéro RCCM/GC-KALO019.623A/2008 du 08/05/2008, dont le
siège social est situé au 4e étage Immeuble Boké, Cité Chemin de fer, Conakry, Commune de
Kaloum, B.P : 888, représentée par Sheng Jihu, en qualité de Président, dûment habilité aux
fins des présentes :

Ci-après dénommée la « Société »
D'autre part,

L'État, la Société et l’Investisseur sont ci-après désignés individuellement une « Partie » et
collectivement les « Parties ». (

\

pe
DECLARATIONS PRELIMINAIRES

ATTENDU QUE :

A. L'État, en vue d’accroître le développement économique du Pays pour le bien-être de sa
Population, entend favoriser l'exploitation et la valorisation de ses importantes ressources
bauxitiques. Cette politique vise, en outre, à encourager la réalisation d’infrastructures,
notamment les infrastructures ferroviaires, portuaires, énergétiques et de télécommunications,
ainsi qu’un développement intégré et durable de la région et du pays.

B. L’Investisseur, déclarant comprendre et adhérer à ces objectifs globaux de l'État, désire
Poursuivre le développement d’un projet minier intégré consistant en l'extraction de la bauxite, sa
transformation en alumine et la commercialisation des deux produits, et déclare avoir toutes les
Capacités financières, technologiques, techniques et commerciales requises pour la réalisation du
Projet.

D. La Convention de Base Initiale a été ratifiée par l’Ordonnance N°020/PRG/CNDD/SGG/2010 du
17 décembre 2010.

E. L'Investisseur s'est engagé à développer, construire et exploiter le Projet conformément aux
dispositions de la Convention de Base Initiale et du Droit Applicable, En contrepartie, l'État s'est
engagé à consentir les facilités et souscrire aux garanties contenues dans la Convention de Base
Initiale et dans le Droit Applicable vis-à-vis de l'investisseur, de la Société et, dans les conditions
de la Convention de Base Initiale et du Droit Applicable,

F._ Conformément aux Stipulations de l’article 217 du Code Minier de 2011, l’Investisseur et l'Etat se
sont rapprochées afin de négocier et de convenir des amendements à apporter à la Convention de
Base Initiale dans le cadre d’une convention de base amendée et consolidée, et se sont accordées
sur les termes du présent document (la Convention de Base).

CECI EXPOSE, IL A ETE ARRETE ET CONVENU CE QUI SUIT :
TITRE I
STIPULATIONS GÉNÉRALES

Article 1 — Définitions et interprétation

3 Définitions

Pour les besoins de la présente Convention de Base, les termes listés ci-après ont les significations

suivantes lorsqu'ils sont utilisés avec une initiale majuscule :

Actionnaires désigne les actionnaires de la Société.

Activités du Projet désigne de façon générale, toutes les actions, activités, travaux et opérations
devant être réalisés par la Société et l’Investisseur Pour mener à bien le Projet, en ce compris
notamment (i) les Opérations Minières, (ii) la conception, le développement, la construction,
l'exploitation, la Maintenance et la réhabilitation des Infrastructures ainsi que des Installations et

a
Équipements Industriels, (iii) les importations et exportations, en ce compris de la production issue 7

% à
Affiliée désigne toute entité qui, directement Ou indirectement, contrôle, est contrôlée par, ou est
placée sous contrôle commun avec, l’Investisseur et/ou la Société, Pour les besoins de la présente
définition, le terme « contrôle » (ainsi que le terme « contrôlé par » et le terme « sous contrôle
Commun avec ») signifie la détention directe ou indirecte du Pouvoir de prendre ou de faire prendre
les décisions d'administration et de gestion de l’entité en question étant précisé que s’agissant des
entreprises publiques chinoises, l’entité qui détient le Contrôle ultime des entités d’un même groupe
est la société mère du groupe, à l'exclusion de l'État chinois actionnaire et la State-Owned Assets
Supervision and Administration Commission ;

Année Civile désigne la période comprise entre le 1° janvier et le 31 décembre d’une année donnée.

et de la Géologie aux termes d’un courrier n°1480/MMG/CAB/2017, Pour permettre le démarrage de
l'exploitation de bauxite du Projet dans l’attente de la finalisation des négociations de la Convention

Autorité signifie l’État et le Gouvernement de la République de Guinée, incluant en particulier, tout
département ministériel, toute administration publique, tout Organisme ou agence habilité à agir au
nom de l’État en vertu des lois guinéennes, Xerçant un pouvoir législatif, exécutif ou judiciaire ou
toute entité ayant mandat d'exercer un tel pouvoir.

Bonne Pratique de l'Industrie Minière signifie l’exercice d’un degré de compétence, de diligence,
de prudence et de Prévoyance qu’on pourrait raisonnablement et normalement attendre d’une
entreprise qualifiée et expérimentée opérant dans des conditions et circonstances similaires à celles de
la Société.

Les Bonnes Pratiques de l'Industrie Minière désignent :

() concernant les Travaux de Recherche, les Travaux d'Exploitation (sauf les travaux de
maintenance), les aspects sociaux, environnementaux et de relocalisation des populations, les
meilleurs standards internationaux miniers, sociaux et environnementaux généralement appliqués

(ii) concernant les études, les travaux de conception, construction et Maintenance, les normes et
Standards techniques applicables en République Populaire de Chine à l'exclusion de toute autre norme
et Standard technique, étant entendu que ces normes et standards devront garantir la viabilité des
Infrastructures du Projet durant toute la durée de leur exploitation

Cas de résiliation a le sens qui lui est donné à l'Article 26.4.1 de la Convention de Base,
Cas de Force Majeure a le sens qui lui est attribué à l'Article 27.1 de la Convention de Base.

Centrale Électrique désigne la centrale thermique devant être construite par la Société pour subvenir
aux besoins en approvisionnement électrique du Projet lors de la Phase III de celui-ci, étant précisé
que cette Centrale Électrique sera conçue et réalisée par la Société en utilisant les meilleures

&

puisse être mise à disposition du réseau public Guinéen d'électricité à prix coûtant, selon Us

3

V
Conditions à convenir entre la Société et l'Autorité publique en charge de l'achat d'électricité en
Guinée, La capacité de Ja Centrale sera déterminée par l'Etude de Faisabilité Alumine,

Cession a le sens qui lui est donné dans l Article 29 de Ia Convention de Base.

Chemin de Fer désigne la ligne de chemin de fer reliant la mine aux Installations Portuaires, à
construire par la Société, la Société Ferroviaire, seule ou en Commun avec d’autres exploitants miniers
dans le cadre de la mutualisation des infrastructures minières,

Chronogramme désigne le Chronogramme figurant en Annexe de la Convention de Base

Code des Douanes (i) ordonnance n° 094/PRG/SGG du 28 novembre 1990, portant adoption et
promulgation du Code des douanes de la République de Guinée ; (ii) toute disposition législative la
modifiant et/ou (iii) toute réglementation prise pour son application

Code Général des Impôts désigne (i) le Code général des impôts institué par l’article 22 de la loi
L/2004/001/AN portant loi de finances pour l’année 2004 de la République de Guinée ; (ii) toute
disposition législative la modifiant et/ou (iii) toute réglementation prise Pour son application :

Code Minier de 1995 désigne la loi L/95/036/CTRN du 30 juin 1995 Portant code minier de la
République de Guinée, en ce Compris ses textes d'application.

Code Minier de 2011 désigne la loi L/2011/006/CNT du 9 septembre 2011 portant code minier de la
République de Guinée telle que modifiée par la loi L/2013/053/CNT du 8 avril 2013, en ce compris
ses textes d'application.

Comité Technique a le sens qui lui est attribué à l’Article 6.7 de la présente Convention de Base,

Communauté Locale désigne l’ensemble des communautés et des populations locales habitant à
l’intérieur ou à proximité immédiate du périmètre de la Concession Minière et du Projet, ainsi que
toute autre communauté affectée par les Activités du Projet.

Concession Minière désigne la concession minière accordée à la Société par l’État par décret N°,
245/PRG/CNDD/SGG/2010 en date du 25 octobre 2010 et inscrite au CPDM sous le N°.
A2010/264/DIGM/CPDM,

Conditions de Pleine Concurrence désigne les conditions commerciales, en ce compris tarifaires et
de paiement, susceptibles d’être obtenues ou convenues par un opérateur diligent dans un marché
international compétitif dans lequel la concurrence entre les opérateurs économiques s'exerce sans
restriction.

Contrat d’Infrastructure signifie toutes les dispositions conventionnelles ou contractuelles relatives
aux modalités pratiques et logistiques de l’utilisation des infrastructures (i) appartenant à l’État ou Gi)
construites par la Société en collaboration avec d’autres investisseurs ou opérateurs en République de
Guinée.

Contrôle, Contrôlé, Contrôlant signifie, en ce qui concerne toute personne morale (de droit public
ou privée), (i) le fait de détenir, directement ou indirectement de plus de cinquante pourcent (50%)
des droits de vote ou intérêts comparables de cette personne morale, ou (ii) le droit d’élire la majorité
des administrateurs ou d’un organe de direction comparable de cette Personne morale, si ce droit peut
être exercé sans l’accord d’un tiers, ou encore (iii) le fait d’avoir le pouvoir d'exercer en droit ou en
fait une influence décisive sur la Stratégie de gestion de cette personne morale ;

Convention ou Convention de Base désigne la présente convention de base amendée et consolidée,
ainsi que ses annexes et l’ensemble de ses avenants valablement signés entre les Parties.

Convention de Base Initiale a le sens qui lui est attribué en préambule de la présente Convention de
Base.

Convention de Développement Local désigne la convention de développement local qui sera
conclue entre la Société et la Communauté Locale, en application du Code Minier de 201 1, incluant

notamment les dispositions relatives à la santé et à la formation des populations locales et à la mise en
œuvre de projets à vocation économique et scale"

ÿ

LA
Chronogramme désigne le chronogramme adopté pour la réalisation du Projet, joint en Annexe | à la

Date d’Entrée en Vigueur a le sens qui lui est donné à l'Article 26.1 de la Convention de Base.

Délais de Remboursement de a TVA a le sens qui lui est attribué à l’Article 22.10 de la Convention
de Base.

Délai de Résolution a le sens qui lui est attribué à l'Article 22.10 de la Convention de Base.

Étude de Faisabilité Actuelle désigne l’étude de faisabilité du Projet soumise par la Société à l’État
pour l'obtention de la Concession Minière,

Étude de Faisabilité Alumine désigne l'étude de faisabilité de Ja construction de la Raffinerie
d’Alumine qui devra être préparée par la Société ct soumise à l’État avant le 30 juin 2022 dans les
conditions visées à l'Article 5.3 de la présente Convention de Base. Cette étude sera réalisée

conformément au Droit Applicable et aux Bonnes Pratiques de l'Industrie Minière,

Etude d’Impact Environnemental et Social a le sens qui lui est donné à l'Article 1% du Code Minier
de 2011.

Étude d’Impact Social et Économique a le sens qui lui est donné à l'Article 17.1 de la Convention
de Base,

Environnement signifie l'ensemble des conditions naturelles et humaines déterminant le milieu de

vie dans une zone donnée et incluant l’écosystème et les populations.
Expert Indépendant désigne un expert qualifié et reconnu dans son domaine, doté d'expérience

pertinente dans l’industrie de la raffinerie d’alumine, qui est indépendant des Parties et désigné
suivant les termes de référence validés par les Parties.

Extension désigne toutes opérations de recherche, d'étude, de financement et de Construction visant à
accroître les capacités de production du Projet ou construire des infrastructures supplémentaires par
rapport à celles prévues dans l’Étude de Faisabilité Actuelle, l’Étude de Faisabilité Chemin de Fer ou
l'Etude de Faisabilité Alumine.

Développement Local.

Fonderie d’Aluminium : désigne l’usine de transformation d'alumine en aluminium, ainsi que toutes
autres infrastructures, installations ou équipements (y Compris annexe) nécessaires ou utiles auxdites
opérations de transformation. à construire par l’Investisseur (par le biais de la Société ou de toute
autre société constituée en Guinée et qui deviendra une Société de Projet) sur le territoire de l'État en
Cas de mise en œuvre de la Phase HI.

Gisement de Bauxite désigne tout gîte naturel de bauxite économiquement exploitable situé à
l’intérieur de la Concession a

W

1.
Infrastructures désignent les routes, les chemins de fer, les installations portuaires, les équipements
de transport et de communication, mutualisés et multi-usagers ou non, nécessaires à la réalisation des
Activités du Projet, notamment les infrastructures principales décrites à l'Article 15.2.1(a) de la
présente Convention de Base. Les Infrastructures peuvent être réalisées par la Société seule ou en
Commun avec d’autres investisseurs dans un cadre mutualisé.

Infrastructures Publiques Existantes a le sens qui lui est attribué à l'Article 15.1 de la présente
Convention de Base.

par l'Etat, chargé, pour le compte de l’Etat, de fournir un avis technique sur l'Etude de
Faisabilité Ferroviaire, les cahiers de charges, le Programme de maintenance et de suivre les
différentes phases de la Construction, des Extensions et de l'acquisition du materiel ferroviaire. Les
Termes de Référence de l'ingénieur Conseil sont établis par l'Etat et sont communiqués pour
discussion à l’Investisseur et à la Société.

Installations et Équipements Industriels signifient les installations et équipements de fabrication, de
traitement, d’acheminement, de stockage et de manutention de la bauxite, de lalumine, des intrants et
autres produits et fournitures.

Installations Portuaires désigne le quai à construire par la Société au sein du port fluvial existant à
Dapilon, ainsi que les Installations et Équipements Industriels annexes à ce quai et permettant
l'exportation de la production de la Société.

Investisseur a le sens qui lui est donné dans les comparutions.
Jour désigne, sauf indication contraire dans la présente Convention de Base, un jour calendaire.

Lois Anti-corruption désigne les dispositions anti-corruption du Code Minier de 2011 et du Droit
Applicable, ainsi que l’ensemble des textes nationaux et internationaux applicables en République de
Guinée dans le cadre de la lutte contre la corruption et le blanchiment de capitaux.

Liste Minière désigne la liste des équipements, matériels, machines, matières premières
consommables et autres marchandises pour lesquels les Sociétés de Projet ou, le cas échéant, l'un
quelconque de leurs Sous-Traitants Directs (en ce Compris tout Affilié ayant la qualité de Sous-
Traitants Directs), demande à bénéficier d’une exonération des droits et taxes à l'importation, ou des
taux réduits de droits de douane, conformément aux dispositions du Code Minier.

LME désigne la Bourse des Métaux de Londres (London Metals Exchange).

Normes de l’Industrie Internationale se réfère aux normes généralement applicables dans
l'industrie minière internationale et aux meilleurs standards internationaux Miniers, sociaux,
environnementaux, techniques ou autres, tels que notamment ceux découlant du guide de bonnes

Occupants Légitimes désigne tout propriétaire, usufruitier et occupant licite, notamment les
Communautés Locales et les populations locales, autochtones ou tribales, telles que reconnues par le
Droit Applicable, le droit Coutumier pertinent ou encore les Normes de l’industrie Minière
Internationale, qui détient des droits de propriété, d'occupation, d’utilisation ou de jouissance sur tout
terrain situé à l’intérieur du périmètre de la Concession Minière ou nécessaire à la réalisation des
Activités Minières.

Opérations Minières désigne l’ensemble des opérations et des travaux effectués dans le cadre de la
recherche et de l'exploitation de la bauxite contenue dans le périmètre de la Concession “

6

ik
pt Supplémentaire a le sens qui lui est attribué à l'Article 6.3.2 de la présente Convention
le Base,

Partie(s) a le sens qui lui est attribué dans les comparutions.

Phase de Construction de l’Extension désigne la période qui commence à compter de l’acceptation
par l’Etat de l'extension de la capacité de production de bauxite et ou de l’alumine et qui se termine à

notification par l’Etat à la Société de la validation de l'Etude de Faisabilité Chemin de Fer et qui se
termine à la mise en service du Chemin de Fer,

Phase d'Exploitation désigne la période qui commence à compter de la Première Production
Commerciale et se termine à la date d'expiration ou de résiliation de la présente Convention.

ces impacts les actions que les Sociétés de Projet, chacune pour ce qui la concerne, mettront en œuvre
en vue de leur prévention, leur réduction, leur suppression et/ou leur compensation.

Plan de Fermeture a le sens qui lui est attribué à l'Article 18.2 de la présente Convention de Base.

Plan de Réinstallation et de Compensation des Populations désigne le plan de réinstallation et de
Compensation des personnes affectées visé aux articles 30-II, 37-II et 142 du Code Minier,

Production Cible a le sens qui lui est attribué à l’Article 12.1 de la présente Convention de Base.
Production Commerciale de Bauxite désigne la première des deux dates suivantes :

(a) la date à laquelle la quantité mensuelle de bauxite extraite de la mine aura atteint trois cent
mille (300 000) tonnes de bauxite ;ou

(b) la date de la première expédition de bauxite à des fins commerciales.

Production Commerciale d’Alumine désigne la première des deux dates suivantes :

(a) la date à laquelle la production mensuelle de la Raffinerie d’Alumine aura atteint trente
mille (30 000) tonnes pendant trois (3) mois consécutifs ;ou

(b) la date de la première expédition d’alumine à des fins commerciales,

Produit désigne tout produit et toute substance minérale bruts ou traités qui sont extraits ou produits
par la Société à partir ou sur le périmètre de la Concession Minière, notamment la bauxite et
l'alumine.

Programme des Travaux a le sens qui lui est attribué à l'Article 3.2 ci-dessous.

Projet désigne le projet d'exploitation par la Société des substances minérales autorisées par la
Concession Minière et la réalisation des Activités du Projet.

Raffinerie d’Alumine désigne l’unité de transformation de la bauxite en alumine devant être
Construite par l’Investisseur, la Société ou la Société d’Alumine dans le cadre des Activités du Projet,
visée à l'Article 3.2.2 ci-dessous.

Route Minière désigne la route actuellement utilisée par la Société pour relier le périmètre de la

Concession Minière au port fluvial de PR

7

>

=
Sites à Réhabiliter désigne l'intégralité des sites affectés par les Activités du Projet, à l'exception des
sites occupés par les Infrastructures du Projet dont Ja propriété sera transférée à l’État en application
de la présente Convention Ou du Droit Applicable.

Société a le sens qui lui est donné dans les comparution,
Société d’Alumine a le Sens qui lui est donné à l'Article 6.2.
Société Ferroviaire a le sens qui lui est donné à l’Article 6.2.

Société de Projet désigne toute société Affiliée à Ja Société, à laquelle l’Investisseur décide de
confier la réalisation d’une partie du Projet, d’une Infrastructure du Projet ou de certaines Installations

12 Interprétation
Dans la présente Convention de Base et sauf si le contexte requiert autrement :
(a) le singulier comprend le pluriel et le masculin comprend le féminin et vice-versa $

(b) la table des matières ainsi que l’organisation de cette Convention en titres, articles, alinéas et
Sous-alinéas ne servent qu’à en faciliter la lecture et ne doivent en aucune façon affecter son
interprétation ;

() toute référence au Droit Applicable inclut tout amendement, modification, ajout ou loi qui la
remplace, sous réserve de l’application de la clause de Stabilisation visée à l Article 25 - de
la présente Convention de Base ;

(d) les expressions « incluant », «inclut », « incluent », « comprenant, « ÿ compris », « en ce
Compris », « notamment », « en particulier » ou autres expressions similaires s'entendent
comme suivies de « sans limitation » ‘

(e) toute règle d’interprétation, le cas échéant, voulant qu’un contrat soit interprété à l’encontre
des parties responsables de sa rédaction et de sa préparation ne S’appliquera pas :

(@ la définition d’un mot ou d’une expression s'applique à ses autres formes grammaticales ;

(@) toute référence à « Guinée » ou « Guinéen » se rapporte exclusivement à la République de
Guinée ;

(h) dans le cas d'incertitude relativement à toute description d’un périmètre ou d’une zone par

coordonnées géographiques, cartes géographiques ou Croquis cartographiques, seules les
Coordonnées géographiques prévalent ; et

@) toute référence à une Partie inclut les Successeurs de cette Partie et tout autre cessionnaire
autorisé,

Article 2 — Objet de la Convention de Base

Des réserves importantes de bauxite exploitables ayant été mises en évidence par des travaux de
recherche minière exécutés par la Société au titre du Permis de Recherche, et la faisabilité technique
et économique de la construction et l'exploitation d’une mine de bauxite ayant été établies par l’Étude
de Faisabilité Actuelle, la Concession Minière a été octroyée à la Société par l’État.

°w

à
Dès lors, la présente Convention de Base, assortie à la Concession Minière, a Pour objet de déterminer
les conditions économiques, juridiques, administratives, financières, fiscales, douanières, sociales et
environnementales selon lesquelles les Activités du Projet seront conduites, notamment :

(a) les conditions générales de la poursuite des activités de développement, de construction et
d'exploitation du Projet ; en prenant en compte les évolutions du contexte économique
international et du cadre national d'investissement minier ;

(b) les engagements de la Société et de l'investisseur concernant l'exécution du Programme de
Travaux et le financement des Activités du Projet ; et
(c) les garanties octroyées par l'État à l'investisseur et la Société, relativement aux Operations

Minières, notamment Ja stabilité du régime fiscal et douanier,

Article 3 - Description du Projet

341 Objet du Projet :

Le Projet porte sur la réalisation par la Société et l'investisseur des Activités du Projet et notamment,
des opérations suivantes :

(a) la poursuite des Opérations de recherche minière sur le périmètre de la Concession Minière
pour la mise en évidence éventuelle de réserves additionnelles de bauxite exploitables :
() la conception, le développement, la construction, l’exploitation d’une mine de bauxite d’une

capacité initiale de cinq millions (5.000.000) de tonnes de bauxite par an, qui pourra être
étendue jusqu’à dix millions (10.000.000) de tonnes de bauxite par an, voire au-delà en cas
d’Extension ;

(c) la conception, le développement, la construction, l’exploitation et la maintenance, des
Infrastructures et des Installations et Équipements Industriels nécessaires à la mise en œuvre
du Projet, notamment le Chemin de Fer et les Installations Portuaires ; tels que plus
amplement détaillés à l'Article 15 — de la présente Convention de Base i

(d) la conception, le développement, la construction, l'exploitation et la maintenance d’une
Raffinerie d’Alumine d’une capacité initiale d’un million (1 000 000) de tonnes d’alumine
par an ;

(e) la commercialisation de la bauxite et de l’alumine produites par la Société.

32 Phases du Projet
32.1  Chronogramme

Le Projet sera réalisé par la Société et l’Investisseur en strict conformité avec le Chronogramme et le
Programme des Travaux joints en Annexe l_et 3 de la présente Convention de Base.

Nonobstant toute clause contraire de la présente Convention de Base, pour la computation des délais
prévus aux présentes, il ne sera pas tenu compte (i) des périodes pendant lesquelles l’exécution par la

Majeure et (ii) des délais entre la date de dépôt d’une étude de faisabilité et la date de son approbation
formelle par l’État.

3.22  Phasage du Projet
Le Projet sera mis en œuvre selon les trois (3) phases suivantes :

(a) Phase I : la Phase 1 du Projet consiste en la poursuite de l'exploitation minière actuellement

Dapilon, pour une durée maximum expirant à la date limite de mise en service des

9

Infrastructures et des Installations et Équipements Industriels nécessaires à la réalisation KES
la Phase IL au plus tard trente six (36) mois à Compter de la date de Ja notification à la
Société de la validation de l’Etude de Faisabilité Chemin de Fer par l'Etat.

(b) Phase II : la Phase II du Projet consiste en la conception, la Construction, la mise en service
et l'exploitation du Chemin de Fer, des Installations Portuaires, des Infrastructures et des
Installations et Équipements Industriels nécessaires, ainsi que l’extension éventuelle de la
Capacité de la mine de bauxite,

Les Parties conviennent d’ores et déjà que la Phase 1] sera réalisée conformément au
calendrier suivant :

— la Société soumettra à l'État l'Étude de Faisabilité Chemin de Fer, portant sur Ja
réalisation de la Phase IL, dans le délai visé à l’Article 5.2, en vue de Son approbation ;

— les travaux de Construction des Infrastructures et des Installations et Équipements
Industriels nécessaires à la réalisation de la Phase Il, en ce compris le Chemin de Fer et
les Installations Portuaires, débuteront au plus tard douze (12) mois à compter de la date
de notification à la Société de la validation de l'Etude de Faisabilité Chemin de Fer par
l'Etat ; et

Installations Portuaires, interviendra au plus tard trois (3) ans à compter de ja date de la
notification à la Société de la validation de l'Etude de Faisabilité Chemin de Fer par
l'Etat.

La Société soumettra à l’État l’Étude de Faisabilité Alumine dans le délai prévu à l'Article 5.3, en vue
de son approbation :

— Les travaux de Construction des Infrastructures et des Installations et Équipements
Industriels nécessaires à la réalisation de la Phase III, en ce Compris la Raffinerie
d’Alumine, débuteront au plus tard douze (12) mois à compter de la date de notification à
la Société de la validation de l’Etude Faisabilité Alumine par l'Etat ; et

— La mise en service des Infrastructures et des Installations et Équipements Industriels
nécessaires à la réalisation de la Phase III, en ce Compris la Raffinerie d’Alumine,
interviendra au plus tard quatre (4) ans à Compter de la notification à la Société de la
validation de l’Etude de Faisabilité Alumine.

(d) Le cas échéant et dans les conditions prévues à l'Article 14 — de la présente Convention de
Base, des phases additionnelles du Projet pourront être Sonvenues d’un commun accord
1}

Participation gratuite de l’État visée à l'Article 6.3 de la présente Convention de Base sera
réduite à deux virgule cinq pourcent (2,5%) du capital social de la Société,

3.23 Programme de Travaux

décembre de chaque Année Civile, le programme Minimum de travaux et de dépenses &®

W

A
développement de l’Année Civile Suivante (ci-après le « Programme de Travaux »). Ce Programme
Travaux devra notamment contenir les éléments suivants :

(a) Le montant global des dépenses d'investissement et d’exploitation que la Société entend
+ dépenser pendant l'Année Civile suivante ;
(b) La liste des études qui seront entreprises ou poursuivies pendant l'Année Civile suivante,

ainsi que la durée sstimée et le coût de Chacune de ces études ;

(c) La liste des travaux (sondages, Prospections, construction de voies d'accès ou autres travaux
Préparatoires aux travaux de construction, etc.) qui seront réalisés OU poursuivis sur le
terrain au cours de l'Année Civile Suivante, ainsi que la durée estimée et le coût de chacun
de ces travaux A

(d) La liste des chantiers de Construction d’Infrastructures qui seront lancés où Poursuivis au

Cours de l’Année Civile suivante, ainsi que la durée estimée et le coût de chacune de ces
Infrastructures ;

(e) La liste des Infrastructures qui seront mises en service au cours de l’Année Civile suivante,
ainsi que la date Prévue pour la mise en service de chacune de ces Infrastructures
@ La liste des Installations et Équipements Industriels qui seront construits ou acquis au cours

de l'Année Civile suivante ;

(@) Le cas échéant, les quantités estimées de bauxite qui seront produites au cours de l’année
civile suivante : et

(h) Tout autre élément important devant intervenir au cours de l’Année Civile suivante.

Toute modification en cours d'année du Programme des Travaux d’une Année Civile devra être
déclarée dans les meilleurs délais par la Société à l’État,

TITRE II
PROSPECTION MINIÈRE ET ETUDES DE FAISABILITE

Article 4 — Activités de recherche

Conformément aux dispositions du Code Minier de 2011, Ja Société pourra Poursuivre ou
Entreprendre tous travaux de recherche sur le périmètre de la Concession Minià

En cas de découverte de substances minérales autres que la bauxite, la Société en notifie l'État sans

délai, dans les conditions prévues par le Code Minier de 2011. La Société dispose d’un droit de

Article 5 — Études de Faisabilité

5.1 Étude de Faisabilité Actuelle

Il est rappelé en tant que de besoin que l’Étude de Faisabilité initiale du Projet a été remise par la
Société à l’État le : Et approuvé par l’État le

[El

(22
5.2 Étude de Faisabilité Chemin de Fer

L’Étude de Faisabilité Chemin de Fer Sera préparée par la Société conformément aux exigences du

2019, et sera ensuite examinée et approuvée par les organes compétents de l’État selon les modalités
prévues par le Droit Applicable,

55 Étude de Faisabilité Alumine

L'Étude de Faisabilité Alumine sera préparée par la Société conformément aux exigences du Droit
Applicable et des Normes de l'Industrie Internationale, et Portera sur la réalisation de la Phase II du
Projet, telle que celle-ci est définie à l'Article 3.2.2 ci-dessus,

L'Étude de Faisabilité Alumine devra être soumise par la Société à l'État au Plus tard trois (3) ans à
compter de la date limite de remise de l’Étude de Faisabilité Chemin de Fer, soit le 30 juin 2022 au
plus tard, et sera ensuite examinée et approuvée par les organes compétents de l’État selon les
modalités prévues par le Droit Applicable.

Dans l’hypothèse où l’Étude de Faisabilité Alumine conclurait à l'absence de faisabilité de la Phase
III du Projet :

(a) l'Étude de Faisabilité Alumine sera soumise à un Expert Indépendant, aux frais de la
Société, dont la mission portera sur la revue des conclusions de cette étude et dont les
conclusions lieront les deux Parties ; et

(b) si l'Expert Indépendant confirme l’absence de faisabilité de la Phase IT du Projet, {es
conclusions de l’Étude de Faisabilité Alumine devront être revues et reconfirmées par la
Société et l’État dès que les conditions économiques seront devenues favorables stet

(c) si l’Expert Indépendant considère que la Phase III du Projet est faisable, la Société sera
tenue de la réaliser.

travaux de construction de la Raffinerie d’Alumine dans les douze (12) mois à compter de la date à
laquelle la faisabilité de la Phase III est confirmée, une mise en demeure est adressée à la Société et
une suspension des droits miniers sur cinquante pourcent (50%) des ressources sera effectuée par
l'Etat, Si dans les deux (2) mois après la mise en demeure, les travaux ont démarré, la suspension est
levée. Si à la suite de la mise en demeure, les travaux n’ont pas démarré, la Suspension des droits
miniers sur cinquante pourcent (50%) des ressources se transforme en retrait des droits miniers sur
lesdites ressources.

Article 6— Droit d'Exploitation # Bx

6.1 Octroi de la Concession Minière
Sur la base des résultats validés de l’Études de Faisabilité Actuelle et à Ja demande de la Société,
l'Etat guinéen a octroyé à la Société une Concession Minière Pour une durée de vingt-cinq (25) ans, à

La Concession Minière Pourra être renouvelée pour des périodes de vingt-cinq (25) ans jusqu’à
l'épuisement des gisements dont elle permet l'exploitation, selon les modalités prévues par le Code
Minier de 2011.

6.2 Constitution de Sociétés de Projet

L’Investisseur et/ou la Société peuvent décider de constituer une où plusieurs Société(s) de Projet
pour la réalisation d’une partie particulière du Projet, d’une Infrastructure spécifique du Projet ou de

L
(b) la Société de Projet bénéficiera des mêmes droits et Sera soumise aux mêmes obligations que

(c) l'Article 19.43 de la présente Convention de Base s’applique à tout changement de contrôle
direct ou indirect de Chaque Société de Projet : et
(d) €n tout état de cause, l’État aura le droit, Pour ses besoins d’information, de nommer deux

auront un droit de vote similaire à celui des autres administrateurs de Ja Société de Projet
concernée, mais devront veiller à ne pas bloquer le fonctionnement de celle-ci,

Par exception aux Stipulations du présent Article, il est d'ores et déjà convenu et accepté que
l'investisseur mettra en place la structuration suivante :

(a) la Société sera chargée des Opérations Minières et de toute autre Activité du Projet non
transférée à une Société de Projet en application du présent Article ;
(b) la Raffinerie d’Alumine sera réalisée Par une Société de Projet constituée par l’Investisseur

à cet effet, qui prendra à sa charge l’ensemble des droits et des obligations de la Société pour
la réalisation et l'exploitation de la Phase III du Projet aux termes de Ja présente Convention
de Base et du Droit Applicable (la « Société d’Alumine ») ; et

(c) le Chemin de Fer sera réalisé par une Société de Projet constituée par l’Investisseur à cet
effet, qui prendra à sa charge l’ensemble des droits et des obligations de la Société pour la

63 Participation de l’État
6.3.1 Participation gratuite

Jusqu'à la date de Production Commerciale d’Alumine, l'État aura droit, en application des
stipulations du Code Minier de 2011, à une Participation gratuite, non-contributive et non-diluable
égale à dix pourcent (10%) du capital social de la Société.

Cette participation sera (i) réduite à cinq pourcent (5%) du capital social de la Société et (ii) de cinq
Pourcent (5%) du capital social de la Société d’Alumine, à compter de la date à laquelle la Raffinerie
d’Alumine aura été achevée à au moins cinquante pourcent (50%) ou au moins cinquante Pourcent
(50%) des montants prévus dans l'Etude de Faisabilité Alumine auront été engagés. L’acquisition ou

8
La participation de l’État Prévue au présent Article :

(a) sera constituée immédiatement après la signature de la présente Convention de Base ;

(b) est libre de toutes Charges et de toute contribution financière à

(c) ne peut être réduite ou diluée par des augmentations éventuelles de capital ;

(d) ne peut ni être vendue, ni faire l'objet de nantissement ou d’hypothèque ; et

(e) offre à l’État tous ts dont jouissent les Actionnaires en application de PActe

d'Intérêt Économique, ainsi que les droits particuliers conférés à l’État par le Droit
Applicable et/ou Par accord des Parties.

6.3.2 Participation supplémentaire

L'État dispose du droit d’acquérir à tout moment une participation supplémentaire dans le capital
social de la Société et de la Société d’Alumine, de manière à porter sa Participation totale à un
maximum de trente-cinq pourcent (35%) du capital social de la Société et de la Société d’Alumine (ci-
après la « Participation Supplémentaire »). L'option permettant à P'État d’acquérir la Participation
Supplémentaire ne Pourra être exercée qu’en une seule fois.

La Participation Supplémentaire confèrera à l’État les mêmes droits et obligations que ceux conférés
aux autres Actionnaires par l’Acte uniforme de l’'OHADA relatif au Droit des Sociétés Commerciales
et du Groupement d’Intérêt Économique.

L’acquisition par l’État de la Participation Supplémentaire Pourra intervenir, au choix de la Société et
de la Société d’Alumine :

(a) soit par la réalisation d’une augmentation de capital de la Société et de la Société

Applicable ; ou

(b) soit par cessions d’actions par l’Investisseur au bénéfice de l’État, auquel cas le paiement du

prix de cession par l’État Pourra intervenir en numéraires (en ce compris Par compensation
des créances) ou en nature et en une ou plusieurs fois.

Conformément aux Stipulations de l'Article 150 - 1 du Code Minier de 2011, à la demande de la
Société ou de la Société d’Alumine, le droit de ° tat d’acquérir une Participation Supplémentaire en
numéraire dans le capital de la Société ou de la Société d’Alumine peut être réduit en contrepartie
d’une augmentation, pour une valeur équivalente, du taux de Ja taxe sur l'extraction des Substances
minières dont est redevable la Société ou la Société d’Alumine.

6.3.3 L'État pourra librement céder, transférer, nantir ou apporter en garantie, de quelque manière
que ce soit, la Participation Supplémentaire, dans les conditions prévues par le Droit Applicable et
notamment la loi portant désengagement de l’État. L'État se réserve, Par ailleurs, le droit de vendre
aux enchères, selon un Processus ouvert et transparent, tout ou partie de la Participation

634 Nombre d’administrateurs

La participation de l’État lui donne droit à un nombre d’administrateurs Proportionnel à sa
participation au capital. Dans tous les Cas, ce nombre ne pourra dépasser deux (2) administrateurs
Pour les actions non-contributives de l'Etat. Un Pacte d’actionnaires Précisera le nombre
d’administrateurs Pour la participation contributive le cas échéant.

6.3.5 Pacte d’actionnaires

Dans les trois (3) mois à compter de la date de constitution de la participation de l’État visée à

l'Article 6.3.1 de la présente Convention de Base, les Actionnaires et l’État signeront un pie.

d’actionnaires définissant les rapports entre les actionnaires de la Société et de la Société d’Alumine.

14

64 Habilitations

conférés par la Concession Minière, la Société dispose :

(a) du droit d'entrée et d'occupation des zones ouvertes par la Concession Minière, sous
réserve des droits de servitudes.

(b) du droit de construire et d'exploiter des infrastructures portuaires, ferroviaires, routières,
énergétiques, urbaines et sociales, des installations et équipements industriels et
commerciaux et tous autres Ouvrages nécessaires aux activités de la Société.

64.2 Dans l'exercice des droïts qui lui sont ainsi conférés, la Société doit tenir compte et
minimiser l'impact de ses activités sur les droits des tiers, usufruitiers Où propriétaires fonciers,

Concession Minière, la Société est tenue de se conformer aux stipulations de l'Article 6.5 s'agissant

644 Sous réserve de la loi applicable et aux conditions des présentes, pour tout aménagement,
Construction, exploitation et entretien nécessaires à ses activités, la Société doit :

(a) Consulter et harmoniser ses activités avec toute étude réalisée au plan national Où approuvée
par l’État ;

(b) se conformer à tout traité ou norme d’application générale en Guinée à

(c) respecter toute directive raisonnable des autorités nationales ou régionales responsables de

l'Administration et de l'aménagement du milieu.
6.5 Accès et occupation des terrains
L'Étude de Faisabilité Chemin de Fer et l'Étude de Faisabilité Alumine devront, si nécessaire, inclure
un Plan de i ï

€n sus des aspects liés aux Infrastructures :

(a) prévoir le versement d'une indemnité destinée à couvrir la perte de revenus et des moyens de
subsistance causée par le déplacement forcé et la réinstallation, ainsi que tout autre trouble
Subi par ces dernières du fait de la réalisation des Activités du Projet ; et

ocales retenus par le Droit Applicable et les Normes de l'Industrie Internationale,

Préalablement à tout accès ou occupation de terrain pour les besoins de la réalisation des Activités du
Projet, la Société sera tenue :

(b) intégrer les principes internationaux de participation et de consultation des Communautés
L

(a) d'informer les Occupants Légitimes impactés s

(b) d’indemniser tous les Occupants Légitimes à hauteur au moins du trouble subi par ces
derniers du fait de la réalisation des Activités du Projet ; et

(c) d'obtenir le consentement préalable de ces Occupants Légitimes sur le montant, la nature et

Le montant, la nature, le mode de règlement et l’ensemble des autres modalités relatives aux
indemnisations dues aux Occupants Légitimes devront être conformes aux procédures Prévues par le

15

Droit Applicable, le Plan de Réinstallation des Populations et les Normes de l'Industrie Me
Cette indemnisation devra couvrir l'intégralité du préjudice subi par les Occupants Légitimes
Impactés et pourra être versée en numéraire ou en nature,

L'indemnisation des Occupants Légitimes impactés devra être déterminée d’un commun accord avec
chacune des personnes impactées et être versée ou mise à disposition par la Société préalablement à
toute opération de démolition, d’exploitation ou de Construction sur les terrains concernés.

La Société sera en charge de conduire, avec l'assistance et la participation de l'État, les opérations
d'indemnisation et/ou de réinstallation des Occupants Légitimes impactés, Ces Opérations devront être
Conduites en conformité avec le Plan de Réinstallation des Populations et avec les dispositions du
Droit Applicable et des Normes de l'Industrie Internationale, en particulier les standards
internationaux applicables en matière de déplacement forcé des populations.

Lorsque l’intérêt public l'exige, l’État Pourra procéder aux frais de Ja Société, à lexpropriation des

immeubles et terrains nécessaires aux Activités du Projet, dans les Conditions prévues par le Droit

La Société est responsable de tout dommage direct qu’elle ou ses Sous-Traitants Directs causent aux
Occupants Légitimes, en ce compris les pertes de récoltes et les pertes dues à la limitation de l’accès
aux autres ressources.

6.6 Représentation — Direction
66.1  Dèsla Signature de la Convention l’Investisseur désignera un Directeur Résident du Projet,
Le Directeur Résident aura les pleins pouvoirs dans le cadre de l'application de la Convention et de la

6,62 Pendant les phases de recherche, d’étude, de construction et jusqu’à la mise en place de la
Structure d'exploitation, le Directeur Résident et lé uipe du Projet seront assistés d'une expertise
locale qui pourrait être fournie dans le cadre d'un contrat d'agence générale,

6.7 Comité de Suivi du Projet

Un comité technique sera mis en place entre l'Etat à travers le ministère en charge des Mines et
l'investisseur pour le suivi du Projet (le « Comité Technique »), le président du Comité Technique
sera nommé par l’Etat parmi ses représentants,

Le Comité Technique aura Pour mission d'assurer la consultation entre l'État, l'Investisseur, la
Société et, le cas échéant, les Sociétés de Projet, pour toute question en lien avec la réalisation et
l'avancement des Activités du Projet, étant précisé que le Comité Technique ne sera doté d'aucun

Le Comité Technique se réunira au minimum deux (2) fois par an et/ou en tant que de besoin si
l’activité ou les circonstances l'exigent, sur convocation, soit de son président, soit de l'investisseur,
soit de la Société.

Les réunions du Comité Technique feront l’objet (i) d’une feuille de présence signée par chacun des
participants auxdites réunions et (ii) de procès-verbaux signés par un représentant de chacune des
Parties, ainsi que le président de séance,

Article 7 — Financement du Projet

7.1 Les Parties reconnaissent que le Financement du Projet sera assuré par bon
: W
82 La Société sera soumise à l’ensemble des dispositions du Droit Applicable sur la préférence
aux entreprises guinéennes et notamment l’article 107 du Code Minier de 2011.

À ce titre, la Société devra établir et soumettre à l'État, au plus tard à la date de commencement des
travaux de construction de la phase II du Projet, un plan d’appui aux entreprises guinéennes et de
préférence aux biens et services guinéens conformément aux dispositions du Droit Applicable et aux
Normes de l'Industrie Internationale,

8.3 Pour le transport de la bauxite et de l’alumine, la Société garantit de recourir en priorité aux
navires battant pavillon guinéen lorsque ceux-ci présentent les conditions équivalentes ou meilleures

TITRE I
CONSTRUCTION - EXPLOITATION — EXTENSION

Article 9 — Phase de Construction

9.1 Construction de la mine et des Infrastructures
La Société devra réaliser l’ensemble des travaux de construction du Projet en conformité avec les

Travaux, du Droit Applicable, de la Concession Minière, de l’Étude de Faisabilité ou, selon le cas, de
l’Étude de Faisabilité Chemin de Fer, et des Normes de l'Industrie Internationale.

L'État se réserve le droit de désigner un Ingénieur Conseil chargé du suivi et du contrôle de la qualité
du Chemin de Fer ainsi que de sa conformité avec les dispositions ci-dessus visées. Les frais liés à la
Prestation du cabinet seront Supportés par la Société et sont déductibles au titre des charges pour la
détermination du bénéfice Conformément au Code Général des Impôts.

Il est convenu et accepté par les Parties que le Chemin de Fer Pourra être réalisé par la Société seule
Où en commun avec d’autres exploitants miniers ou d’autres investisseurs dans le cadre d’une
mutualisation, La réalisation €n commun du Chemin de Fer libère la Société de son obligation de
réalisation du Chemin de Fer, à condition que tout contrat ou accord conclu entre la Société et tout

En cas de retard dans la réalisation de la Phase I] Par rapport aux délais Stipulés à l’Article 3.2.2 et au
Chronogramme Pour une cause imputable à la Société, l’État pourra appliquer les pénalités et
sanctions prévues à l’article 41 du Code Minier de 2011 étant précisé que les Parties conviennent,

# À
Construction de l'intégralité des Infrastructures et Installations (Ferroviaires) et Équipements
Industriels est achevée à soixante-dix Pourcent (70%) au moins ou Soixante-dix Pourcent (70%) des
montants nécessaires Pour leur réalisation prévus par l’Etude de Faisabilité Chemin de Fer ont été
effectivement engagés.

9.2 Construction de la Raffinerie d’Alumine

La Société d’Alumine devra réaliser l’ensemble des travaux de construction de la Raffinerie
d’Alumine en conformité avec les dispositions de la présente Convention de Base, en particulier le
Chronogramme et le Programme de Travaux, du Droit Applicable, de la Concession Minière, de
l’Étude de Faisabilité Alumine et des Normes de l'Industrie Internationale,

Les modalités exactes de construction de la Raffinerie d’Alumine Seront déterminées dans l’Étude de
Faisabilité Alumine.

dispositions ci-dessus visées, Les honoraires et frais de cet expert supportés par la Société d’Alumine,
seront déductibles au titre des charges pour la détermination de l'impôt sur les bénéfices

Industriels est achevée à soixante-dix Pourcent (70%) au moins où soixante-dix pourcent À ES
(70%) des montants nécessaires pour leur réalisation prévus par l'Etude de Faisabilité
Alumine ont été effectivement engagés.

(b) le point de départ des délais stipulés audit article sera la date d’approbation par l’État de
l’Étude de Faisabilité Alumine :

(c) le délai maximum de Construction de la Raffinerie est de quarante-huit (48) mois à compter
de la date de notification à la Société de la validation de l'Etude de Faisabilité Alumine par
l'Etat.
et des Installations et Équipements Industriels de la Phase III à la date limite prévue pour leur

achèvement, soit quarante-huit mois (48) mois à compter de la date de notification à la Société de la
validation de l’Etude de Faisabilité Alumine au plus tard.

Article 10 — Exploitation

10.1 Conduite de l'exploitation minière

10.12 La Société s'engage à mettre en œuvre des procédés, technologies et normes reconnus pour
optimiser le taux de récupération du minerai et de l’alumine contenue.

10.13 La Société peut introduire de nouveaux procédés d’extraction et de transformation de la
bauxite si ceux-ci améliorent les taux de récupération.

10.2 Maintenance

La Société s’engage à maintenir les Installations et Équipements Industriels en bon état de
fonctionnement POur assurer son programme de production. Elle s’astreint à réaliser les travaux neufs
et de renouvellement conformes aux règles de l’art dans la profession.

Article 11 - Commercialisation

11.1 Production Commerciale

La Société a atteint la Production Commerciale de Bauxite le 1% août 2017 en vertu de l’Autorisation
Provisoire d'Exploitation et de Commercialisation.

La Société devra démarrer la Production Commerciale d’Alumine conformément aux dispositions de
l’Article 3.2.2 susvisé et dans les délais prévus par le Chronogramme. La Société notifiera au Ministre
en charge des Mines au moins trente (30) Jours avant le début de la Production Commerciale, un avis
indiquant la date de début de La Production Commerciale d’Alumine.

La Société aura le droit de commercialiser en République de Guinée ou d'exporter, sans aucune

restriction autre que celles prévues par le Droit Applicable, son Produit, et ce pendant toute la durée
du Projet.

Les méthodes de mesure et de pesée de Produits commercialisés, appliquées par la Société, seront
conformes aux prescriptions de l’État en matière de poids et mesures. Concernant les équipements de
pesée, la Société devra se doter d’un matériel fiable, en bon état de fonctionnement et conforme aux
Normes Internationales de l'Industrie. Les bascules et balances devront être régulièrement inspectées
et contrôlées par un organisme certifié.

112 Prix de Pleine Concurrence

La Société s’efforcera de vendre les Produits au meilleur prix possible du marché, Elle négociera des
termes et conditions de vente, des frais et commissions compatibles avec le marché international et
aux conditions de pleine Concurrence.

Toute vente de Produit à une société Affiliée doit être conclue à des prix similaires et non moins
favorables à ceux conclus avec des tiers non affiliés et à des conditions de pleine concurrence. Au

Ministre en charge des Mines toutes les informations et les contrats de vente y afférents.

Lorsque le Produit est commercialisé par la Société à un prix inférieur aux conditions de pleine
Soncurrence, la Société fait l’objet d’un réajustement de son résultat imposable, et ce sans préjudice
de l'application d'éventuelles sanctions fiscales et pénales en vertu des dispositions du Code Général

des Impôts.
\ ;

(2
113  Droitde transport maritime de PÉtat

Conformément aux dispositions de l'article 137 du Code Minier de 2011, l’État Ou toute entité
agissant en son nom, se réserve un droit de transport maritime du Produit jusqu’à Concurrence de
Cinquante pourcent (50 %) de la Production totale de Ja Société.

L’exercice et la mise en œuvre de ce droit se feront conformément aux Normes de l'Industrie
Internationale et ne pourra être exercé qu’à des conditions de prix, de délai de livraison, de sécurité et

L'exercice de ce droit sera notifié par écrit à la Société au plus tard à la fin du Premier trimestre d’une
Année Civile donnée pour la Production de l'Année Civile suivante.

114 Droitde Sommercialisation de l'État

de la Société à hauteur de sa Participation au Capital social de la Société, Pour toute offre de prix
supérieure au Prix FOB en cours.

L'exercice de ce droit sera notifié par écrit à la Société au plus tard à la fin du Premier trimestre d’une
Année Civile donnée pour la production de l'Année Civile Suivante, ou lors de la conclusion par la
Société des contrats de vente à long terme de Produits.

Ce droit sera exercé dans des conditions au moins équivalentes à celles offertes par les autres
acheteurs.

Le droit de Commercialisation de l'État ne Saurait remettre en Cause les stipulations des contrats de
vente du Produit en Cours de validité et ne pourra Porter sur une quantité supérieure à la part
Correspondant à [a participation totale de l’État au capital social de la Société,

Les autres Actionnaires bénéficieront d’un droit de préemption sur les Produits vendus par l’État à des
Tiers.

115  Droitde préemption de l’État
Le droit de Préemption est exercé par l'Etat conformément à l'article 138-11 du Code Minier.

Article 12 — Maintien de la Production Commerciale

12,1 Bauxite
(a) À Sompter de l’Année Civile débutant le 1" janvier Suivant la troisième année après Ja date
le Production Commerciale, la Société S’engage à Maintenir la Production Commerciale,
Sauf si elle ne Peut être maintenue :

(1) du fait de tout évènement indépendant de Ja volonté de la Société ou de l'investisseur,
notamment un Cas de Force Majeure :

(2) du fait de l’action ou l’omission de l'État ;ou

étant toutefois Précisé que toute Suspension de la production de bauxite doit être
immédiatement notifiée au Ministre en Charge des Mines, fccompagnée des raisons

20

(2
(b) En cas de défaut de la Société de Maintenir la Production Commerciale ci-dessus
conformément à lArticle 12.1 qui n’est Pas justifiée par l’un des cas visés à cet Article et
Sauf avis contraire du Ministre en charge des Mines, la Société Paiera à l’Etat les redevances
minières (sur l'extraction et à l'exportation) Correspondant à la part de Production qui aurait
dû être extraite Pour maintenir la Production Commerciale. Ces redevances seront acquittées
Par la Société à titre d’avance de taxe, qui seront remboursées Par Compensation sur toute
redevance minière due à l'Etat, pour toute production d’une Année Civile ultérieure, sur Ja
part de production dépassant la Production Commerciale.

(c) Pendant la durée de toute suspension ou de réduction du niveau de production de bauxite en

@) les Parties conviendront d’un plan pour remédier à cette Suspension et/ou
réduction dans les Plus brefs délais :

(ii) les Parties s'engagent à se rencontrer tous les deux (2) mois pour confirmer la
Persistance des difficultés rencontrées :

(iii) la Société, procédera, dans la plus large mesure possible, aux opérations de

12.2 Alumine

Les modalités de production d’alumine par la Société d’Alumine Seront précisées dans l’Étude de
Faisabilité Alumine,

Article 13 — Personnel et Emplois

13.1 La Société et l’Investisseur S’obligent à respecter, et garantissent que les Sous-Traitants
Directs respecteront, l’ensemble des dispositions du Droit Applicable réglementant l'emploi du
personnel dans le secteur minier, en particulier les dispositions du Code Minier de 2011, du Code du
Travail, du Code de la Sécurité Sociale et des Conventions collectives applicables dans le secteur
minier.

13.3 La Société, l'investisseur et les Sous-traitants Directs sont tenus d'accorder une préférence
au recrutement de citoyens guinéens Pour les emplois qualifiés et non qualifiés, selon les modalités
prévues à l’article 108 du Code Minier de 2011. La Société S’engage à :

(a) réserver tous les emplois non qualifiés exclusivement aux guinéens et en priorité aux À k
membres des Communautés Locales ; et à

(b) accorder la priorité, pour les emplois semi qualifiés, aux guinéens qui possèdent les
Capacités nécessaires,

13,4 La Société s'engage à employer en priorité des guinéens, à compétence égale par rapport
aux expatriés, pour tous les emplois qualifiés, de cadres et de cadres Supérieurs.

13.5 La Société devra présenter au Ministère de la Formation Professionnelle et à

13.6 La Société et ses Sous-Traitants Directs s'engagent à élaborer au cours de l'Étude de
à en œuvre pendant la Construction et au cours de l'exploitation,
Un programme de formation et de perfectionnement des ouvriers, des employés et cadres, qui

: W
Sncourage le plus possible la promotion et Je transfert de compétences, de technologie, de
Connaissances, de Capacités et d’expertise aux Ouvriers, employés et aux cadres guinéens.

13.7 Le programme de formation et de Perfectionnement sera Soumis à l’approbation de l'Office
National de Ia Formation et du Perfectionnement Professionnel (ONFPP) ou tout service en tenant
lieu et devra Comporter, notamment :

(a) l’accueil des diplômés des écoles professionnelles et des universités pour les stages de mise

(b) la participation d'employés £uinéens à des cours et à des stages organisés en République de
Guinée ou à l'étranger ; et

13.9 La Société Peut employer un nombre de travailleurs expatriés représentants, au maximum,
40% des effectifs à partir du démarrage de la Production Commerciale de Bauxite, Elle S’engage à
remplacer progressivement les expatriés Par des guinéens de manière que cinq (5) ans suivant le début
de la Production Commerciale du Projet, les expatriés ne représentent plus que 20% au plus des
effectifs.

Article 14 - Extension

14.1 Droit d’Extension

L'État reconnaît à la Société le droit de faire une ou plusieurs extensions visant à accroître les
Capacités de la mine et de Pusine, si la Société les considère appropriées et conformes à son plan de
développement,

14,2 Requête d’Extension

Soumettre pour approbation préalable au Ministre, une estimation des coûts, la capacité

(comprenant également une étude d'impact environnemental et social) ou d’une mise à jour des
études déjà approuvées par l’État, selon le cas.

Article 15 Régime des Installations et des Infrastructures

15.1 Utilisation des Infrastructures Publiques Existantes

Dans le respect des dispositions du Droit Applicable, la Société aura accès et pourra faire usage des
routes, ponts, terrains d'aviation, installations portuaires et ferroviaires, installations connexes de

Pour l’utilisation des Infrastructures Publiques Existantes et Sous réserve des stipulations ci-après,
l'État ne saurait imposer à la Société des redevances, droit d'usage, droits d'accès ou autre charge

2

æ
similaire excédant celles payées par les autres utilisateurs placés dans une situation strictement
identique à celle de la Société, le cas échéant.

15.2 Mise en place des Infrastructures et des Installations et Équipements Industriels

(a) Infrastructures :

() le Chemin de Fer (Phase ID) : et

(ii) les Installations Portuaires (Phase 1! D.
(b) Installations et Équipements Industriels :

() la Raffinerie d’Alumine (Phase III) ; et

(ii) la Centrale Thermique (Phase HD).

La Société et l’Investisseur devront Supporter la totalité de l'investissement nécessaire à la
construction, à l'acquisition, à l'exploitation, à Putilisation et à la maintenance de l'intégralité des
Infrastructures et des Installations et Équipements Industriels.

Les Infrastructures visées au point a. ci-dessus seront construites soit par l'État, soit dans le cadre

s’ils le souhaitent ces éléments d’actif à un prix estimé à partir de la valeur comptable résiduelle
auditée à la date de la cession. L'État et les Communautés Locales devront manifester leurs options
d'acquisition trente (30) Jours après avoir reçu l’Avis de Fermeture.

Pour les besoins du présent Article, et dans la planification, l'implantation, la construction,
l'utilisation et l'entretien des Infrastructures et des Installations et Équipements Industriels
nécessaires, la Société doit se conformer :

(a) au Code Minier de 201 et au Droit Applicable ;

@) aux règles de bonnes Pratiques internationales et aux Normes de l'Industrie le d

k w
(c) à la Convention de Base F

(d) selon le cas, à l’Étude de Faisabilité Actuelle, à l'Étude de Faisabilité Chemin de Fer et à
l’Étude de Faisabilité Alumine ;et

(e) aux Programmes des Travaux.

Installations Industriels listés à l’ Article 15.2.1 pour chaque Phase, à l’exception des Infrastructures et
des Équipements et Installations Industriels relevant de l'outil de production de la Société et du

S'agissant du Chemin de Fer et des quais, le transfert de leur propriété à l’État :

(a) interviendra dans les conditions déterminées dans le Contrat d'infrastructure ou tout autre
contrat à conclure entre l’État et les sociétés participants à leur construction si ceux-ci sont
réalisés en commun par la Société et d’autres investisseurs ou opérateurs en Guinée ; ou

(b) interviendra à l'issue d’un délai de vingt-cinq (25) ans à compter de la date de la mise en
service de la Phase II du Projet aux termes de l'Article 3.2.2(b) de la présente Convention de
Base si celui-ci est réalisé en propre par la Société.

Le Chemin de Fer et les quais seront transférés à l’Etat en parfait état de fonctionnement.

L’amortissement de l'investissement nécessaire à la construction des Infrastructures ferroviaires devra
être réalisé conformément au délai de retour sur investissement prévu par l'Etude de Faisabilité
Chemin de Fer et qui ne saurait excéder vingt (20) ans tel que prévu par les dispositions du Code
Général des Impôts.

Immédiatement après le transfert à l’État de la propriété des Infrastructures et des Équipements et
Installations Industriels visés au présent Article (à l'exception, S'agissant du Chemin de Fer, du cas
dans lequel celui-ci est réalisé en commun avec d’autres investisseurs ou opérateurs en Guinée), la
Société et l’État négocieront de bonne foi les termes et conditions selon lesquelles la Société pourra
continuer à utiliser ces Infrastructures, Équipements et Installations Industriels pour les besoins du
Projet. Ces termes et conditions seront matérialisés dans un contrat qui sera signé entre l’État et la
Société, devant prévoir notamment que cette dernière conservera un droit prioritaire sur l’utilisation
des éléments transférés, Dans le cadre de ce contrat, la Société pourra également demander à se voir
confier la gestion des Infrastructures et des Équipements et Installations Industriels transférés,

15.2.5 La Société disposera d’une priorité d’utilisation pour toutes les Infrastructures du Projet (à
l’exception des Infrastructures mutualisées avec d’autres investisseurs), Les voies de communication
établies où aménagées par la Société à l’intérieur ou à l'extérieur du périmètre de la Concession
Minière pourront être utilisées par l’État ou par les tiers qui en feront la demande, lorsqu’il n’en
résultera aucun obstacle ni aucune gêne substantielle pour les Activités du Projet.

Par exception à ce qui précède, la Société pourra restreindre ou interdire l’accès aux routes situées au
sein du périmètre de la Concession Minière si un tel accès présente un danger pour les utilisateurs ou
pour le personnel, et pour des raisons de nuisance où d’obstruction aux Activités du Projet.

Nonobstant toute disposition contraire, les Infrastructures visées au dernier paragraphe de l’Article
15.2.1 seront accessibles et pourront être utilisées par le public ou par les tiers, notamment toute autre
exploitation minière. À cet effet, la Société s'engage à collaborer de bonne foi avec tout tiers désirant

utilisation ou accès et d’en déterminer les conditions.

Tout différend entre la Société et un tiers ayant trait à l’utilisation des Infrastructures du Projet devra
être porté sans délai à la connaissance du Ministre en charge des Mines qui, après consultation des
autorités compétentes, de la Société et du tiers considéré, déterminera le niveau éventuel d'utilisation

devant être permis à ce dernier,
Le 24

À
152.6 La Société s'engage à:

(a) obtenir l'approbation des Autorités pour toute modification importante des Infrastructures
situées à l'extérieur de la Concession Minière ; et

(b) Permettre au personnel des Autorités l'accès raisonnable pour inspecter et examiner, les
Infrastructures afin de s'assurer de leur conformité aux Stipulations de la Convention de
Base,

152.7 Dans les études et les réalisations des infrastructures de transport, de télécommunication et
énergétiques nécessaires à ses activités, la Société recherchera les synergies avec des infrastructures

La Société considérera avec intérêt tout projet d’infrastructure favorisant le développement régional
intégré et durable, Y compris s’agissant d’infrastructures de base non nécessaires au Projet.

153 Infrastructures Portuaires

Dans l'hypothèse où l’État déciderait de construire, seul ou en association avec des tiers, un port en
eau profonde dans la région du Projet, la Société devra étudier de bonne foi l’opportunité d'utiliser les
services de ce port en eau profonde pour l'évacuation de la production du Projet et, si les conditions
techniques et économiques le justifient, d’utiliser effectivement les services de ce port en eau

profonde pour l'évacuation de la production du Projet, le cas échéant en prolongeant où modifiant le
tracé du Chemin de Fer.

TITRE IV
ACTIVITES CONNEXES ET FERMETURE DE L’EXPLOITATION

Article 16 — Protection de PEnvironnement

16.1 Conduite des activités et protection de Environnement
La Société s'engage à conduire ses activités de manière à :

(a) Étudier, minimiser et/ou compenser tout impact négatif sur l'Environnement, notamment la
pollution, la dégradation des écosystèmes naturels, la perte de la diversité biologique et
l'atteinte à la qualité et au cadre de vie des populations.

(b) Réhabiliter et rendre les sites affectés par ses activités à leur état naturel ou à un état d’utilité
selon les modalités du Code Minier, du Droit Applicable ou des meilleures pratiques
internationales dans l’industrie minière,

(c) Observer les Directives de la Banque Mondiale applicables à l’industrie minière.

(d) Respecter toutes les dispositions du Droit Applicable relatives à l'Environnement, en
particulier le code de l’environnement et le Code Minier de 2011.

(e) Mettre en œuvre un système de gestion des déchets qui minimise leur production, encourage
leur recyclage et assure l'élimination des déchets non-recyclables par des méthodes
respectueuses de l'Environnement et approuvées par les Autorités.

(0) Restaurer l’environnement végétal, au fur et à mesure de l’avancement des Activités du
Projet, par la mise en place de Programmes annuels de repeuplement végétal.

16.2 Étude d’impact et Plan de Gestion Environnementale et Sociale

162.1 L'Étude d’Impact Environnemental et Social, élaborée par ou pour la Société conformément
au Droit Applicable, au cours des Études de Faisabilité, tient compte des conditions
environnementales initiales et comprend l’analyse des incidences directes ou indirectes du projet sur

25

w

Hi
l’Environnement. Cette analyse doit refléter les meilleures pratiques internationales dans l’industrie
minière.

16.2.2 Un Plan de Gestion Environnementale et Sociale, élaboré sur la base de l'Etude d’Impact
Environnemental et Social et intégrant l’évolution des activités, sera annexé à cette Etude.

Le plan est mis à jour tous les cinq (5) ans et chaque fois que la Société prévoit de modifier ses
activités provocant un changement important à ce Plan.

Le plan initial et ses modifications sont soumis à l’approbation des autorités compétentes.

16.23  L'Étude de Faisabilité Chemin de Fer devra inclure une mise à jour de l’Étude d'Impact
Environnemental et du Plan de Gestion Environnementale et Sociale contenus dans l’Étude de
Faisabilité Actuelle. De la même manière, l’Étude de Faisabilité Alumine devra contenir une nouvelle
Etude d’Impact Environnemental et Social, assortie de son Plan de Gestion Environnementale, portant

sur les impacts générés par la mise en œuvre de la Phase III visée à PArticle 3.2.2(d) de la Convention
de Base.

Article 17 — Impact Social et Économiq ue.

17.1 Étude d’Impact Social et Économique

17.1.1 La Société s'engage à conduire, en même temps que l’Etude d’Impact Environnemental
Social, une étude d'impact social et économique, en vue, d’une part, d'évaluer les incidences de
l'implantation des activités sur la vie des populations affectées et, d’autre part ; de constituer des
données de base pour l'élaboration de plans et de projets de développement durable des
Communautés Locales concernées.

A cet égard, la Société tiendra compte et mettra à profit des expériences conduites dans la région et
des compétences nationales.

17.12 Un plan d’actions social et économique, comprenant le programme prioritaire de recasement

des populations déplacées et des Programmes de renforcement des services de base et des moyens

d’existence durable dans la région, sera présenté en annexe de l’Étude d’Impact Social et
conomique.

Ce’Plan'comportant les ouvrages, les coûts et délais spécifiés sera soumis à l’approbation des Autorités
compétentes.

17.13 L'Étude de Faisabilité Chemin de Fer devra inclure une mise à jour de l'Étude d’Impact
Social et Économique et du Plan d’Actions Social et Économique contenus dans l'Etude de Faisabilité
Actuelle. De la même manière, l'Etude de Faisabilité Alumine devra contenir une nouvelle étude
d’impact social et économique, assortie de son plan d’actions social et économique, portant sur les

impacts générés par la mise en œuvre de la phase alumine visée à l'Article 3.2.2(d) de la Convention
de Base.

17.2 Contribution au développement local
172.1 Montant de contribution au Fonds de Développement Local

À compter de la date de démarrage de la Production Commerciale de Bauxite et d’Alumine, la Société
et la Société d’Alumine seront assujetties chacune à une contribution au Fonds de Développement
Local de zéro virgule cinq pourcent (0,5%) de son chiffre d'affaires annuel conformément au Code
Minier de 2011.

Les ressources ainsi dégagées dans le Fonds de Développement Local seront utilisées, selon les
modalités visées ci-dessous, dans le cadre du partenariat entre la Société, les communautés, la société
civile et l’État avec la participation possible des Institutions d'Aide au Développement, pour financer
des projets de développement élaborés de façon participative.

Les modalités de perception et de gestion de cette contribution sont déterminées conformément au

Droit Applicable.
\e 26

12.
17.22 Convention de Développement Local

La Société devra conclure, au plus tard dans les douze (12) mois suivant la date de signature de la
Convention de Base, une Convention de Développement Local avec la Communauté Locale. La
Convention de Développement Local devra être en tous points, conforme aux stipulations de l’article
130 du Code Minier de 2011 et à la convention type établie par l’État.

La Convention de Développement Local devra être conforme aux stipulations du Droit Applicable et,
notamment :

(a) prévoir la formation des Communautés Locales et d'autres guinéens ;

(b) établir les mesures qui seront prises pour protéger l'Environnement et la santé des
Communautés Locales ;

(c) prévoir des procédures pour le développement de projets sociaux: et

(d) définir le montant ct les modalités d’utilisation de la contribution au Fonds de
Développement Local.

Dans le cadre de l'élaboration et de la conclusion de la Convention de Développement Local, la
Société devra tenir compte des droits, coutumes et traditions de la Communauté Locale, L'État
s’engage à assister la Société, à la demande de cette dernière, dans le cadre de ses discussions et de la
négociation de la Convention de Développement Local avec la Communauté Locale.

La Convention de Développement Local sera soumise, après sa signature, à l’approbation du Ministre
en charge des Mines, après avis favorable des services techniques compétents. Le Ministre devra
approuver ladite Convention de Développement Local dans les trente (30) Jours suivant sa réception,
à défaut de quoi la Convention de Développement Local sera considérée comme approuvée.

Le Ministre pourra prescrire toute modification lui paraissant appropriée à la Convention de
Développement Local et la Société sera en charge de porter ces modifications à la connaissance de la
Communauté Locale. En cas de refus d'approbation par le Ministre des termes de la Convention de
Développement Local, les raisons justifiant ce refus devront être portées à la connaissance de la
Société et de la Communauté Locale par tout moyen approprié.

17.23 Comptabilité du Fonds de Développement Local

Les contributions au Fonds de Développement Local seront comptabilisées conformément du Droit
Applicable,

173 Développement des Infrastructures

173.1 Dans les études et les réalisations des infrastructures de transport, de télécommunication et

énergétiques nécessaires à ses activités, la Société recherchera les synergies avec des infrastructures
existantes et en projet.

17.32 Dans l’Etude de Faisabilité Alumine, la Société devra prévoir une partie de l’électricité de la
centrale thermique qui sera vendue au réseau public d’électricité sur la base d’un accord commercial à
négocier avec l’Etat ou une entité désignée par l'Etat.

17.3.3 Dans le cadre du « Partenariat Public Privé » soutenu par les institutions financières
internationales, la Société considérera avec intérêt tout projet d'infrastructure favorisant le
développement régional intégré et durable.

Article 18 — Réhabilitation et fermeture de PExploitation

18.1 Réhabilitation

Avant l'expiration du Permis de Recherche, d’une part, et de la Concession Minière, d’autre part, la
Société est tenue de remettre en état ou d’aménager les sites et les lieux affectés par les travaux de
recherche et d’exploitation, conformément à son engagement pris à l'Article 16.1 de la présente

Convention.
K :

Fi
En tout état de cause, la Société programmera annuellement, autant que faire se peut, les travaux de
remise en état et d’aménagement pendant toute la durée de l'exploitation du Projet,

Dans les trente (30) Jours suivant la date d’entrée en vigueur de la Convention de Base, la Société
ouvrira un compte fiduciaire de réhabilitation de l’Environnement afin de garantir la réhabilitation ct
la fermeture du périmètre de la Concession Minière et la cessation des Activités du Projet après
expiration, renonciation ou retrait de la Concession Minière,

Ce compte fiduciaire est institué par décret et les modalités de son fonctionnement sont fixées par un
arrêté conjoint des Ministres en charge des Mines, de FEnvironnement et des Finances conformément
à l’article 144 du Code Minier de 2011.

Afin de réhabiliter le périmètre de la Concession Minière, la Société devra :

(a) procéder à l'enlèvement de toutes les Infrastructures et des Installations et Équipements
Industriels non récupérés par l'État ou les Communautés Locales, sauf indication contraire
de l’État ; et

(b) restaurer l’ensemble du périmètre de la Concession Minière, autant que possible, afin qu'il

acceptable par les administrations chargées des Mines et de l'Environnement.
Les administrations chargées des Mines et de l'Environnement procèderont après expiration,

renonciation ou retrait de la Concession Minière, à l’inspection du périmètre de la Concession Minière
afin de déterminer si la zone a été remise en état conformément aux Stipulations de la Convention et

au Droit Applicable.

Si les administrations chargées des Mines et de l’Environnement déterminent que le périmètre de la
Concession Minière :

(a) a été remis en état conformément aux Stipulations de la Convention et au Droit Applicable,
elles délivreront un quitus qui libèrera la Société de toute obligation concernant la
Concession Minière et la Convention ;ou

(b) n’a pas été remis en état conformément aux stipulations de la Convention et au Droit

182 Fermeture

182.1 La Société mettra tout €n œuvre pour assurer une fermeture programmée de la mine et de la
Raffinerie d’Alumine, de manière à préparer les Communautés Locales impliquées et concernées aux
effets de la cessation des Activités du Projet, À cet effet, la Société, en Partenariat avec
l'administration en Charge des Mines, les Communautés Locales et la société civile, élaborera un plan
de fermeture des activités minières et de transformation (ci-après le « Plan de Fermeture ») qui

(a) faire état de la situation environnementale, sociale et économique du périmètre de la
Concession Minière et indiquer les mesures qui seront prises pour préparer les
Communautés Locales à la cessation des Activités du Projet ; et

(b) être fourni au Ministre en Charge des Mines six (6) mois au plus tard avant la date prévue de

fermeture des opérations.

182.2 La Société s'engage, avant l'expiration, la renonciation ou le retrait de la Concession

Minière, à :

(a) sécuriser tous les sites affectés par les Activités du Projet de manière qu’ils ne présentent
aucun risque spécifique pour le public et tout utilisateur et occupant futur ; et

28
(&) continuer de respecter ses obligations relatives au périmètre de la Concession Minière tel
qu’exigé par le Plan de Fermeture.

182.3 Après que le Plan de Fermeture aura été achevé, l’État inspectera le périmètre de la
Concession Minière et notifiera la Société de son avis sur la conformité de la fermeture aux exigences
du Plan de Fermeture.

18.24 Sous réserve de la cession à l'État ou aux Communautés Locales, tel que prévue aux
Articles 15.2.2 et 15.2,4 de la présente Convention de Base, tous les biens meubles et immeubles, à
l'exclusion des bases vie qui ne sont pas utilisées par la Société (et qui seront laissées à la libre
disposition des Communautés Locales), restent propriétés de la Société.

18.25 Les biens immeubles tels que bâtiments, usine, ateliers, s’ils ne Sont pas nécessaires à la
sécurité publique ou n’ont pas été transférés à un utilisateur ou occupant, doivent être détruits et leurs
emplacements réhabilités aux frais de la Société à moins d’avis contraire de l'État.

18.2.6 Les biens immeubles, tels que les barrages et les puits doivent être sécurisés.

18.3 Santé, hygiène et sécurité

18.3.1 La Société sera tenue de mettre en œuvre les règles et normes d'hygiène et de sécurité les
plus avancées. Elles seront :

(a) en conformité avec les dispositions du Droit Applicable notamment le Code de la Santé
Publique et du Code Minier de 2011 en matière de santé et de sécurité dans les Activités du
Projet ;

(b) aussi ou plus exigeantes que les règles et normes équivalentes que la Société et ses

Actionnaires respectent ailleurs Pour assurer, dans des conditions optimales, l'hygiène et la
sécurité des travailleurs :

(c) approuvées par le Ministre en charge des Mines et les Ministres en charge de la Santé
Publique, du Travail et de l’Environnement et, sous réserve d’une telle approbation, et
affichées dans les endroits les plus visibles dans le périmètre de la Concession Minière pour
les travailleurs et le personnel de la Société et des Sous-Traitants Directs 2

(d) soumises à l'avis préalable des Autorités compétentes ; et
(e) en conformité avec les meilleures Pratiques internationales et les Normes de l’industrie
Internationale.

18.3.2 La Société développera, établira et maintiendra un système destiné à :

(a) protéger le personnel de la Société, de l’Investisseur et de leurs sous-traitants contre les
maladies en milieu de travail et

(b) mettre en œuvre les normes et procédures de la Politique Nationale de Santé et de Sécurité
Sociale, qui inclut notamment des visites médicales systématiques pour les employés au
moins une fois par an, la détection des nuisances et la mise en œuvre d’un plan d'évaluation
des soins de santé.

183.3 La Société est responsable de tous dommages à la santé des travailleurs, du personnel et des
Communautés Locales causés par ou liés à une violation du plan de santé, de la Convention ou de ses
obligations aux termes du Code Minier de 2011.

TITRE V
OBLIGATIONS DE LA SOCIETE ET GARANTIES DE L'ETAT

V

29

As
Article 19 — Obligations de la Société

19.1 Obligations générales

19.1.1 La Société s'engage à se soumettre à ses obligations aux termes de la Concession Minière,
du Code Minier de 2011, du Droit Applicable et de la Convention.

19.12  L'Investisseur agit conjointement et solidairement avec la Société et, le cas échéant, les
Sociétés de Projet, au titre de l’ensemble de la Convention de Base, aux fins de garantir l’ensemble

des obligations de ces dernières dans le cadre de la mise en œuvre du Projet et de leurs relations vis-à-
vis de l’État.

192 Obligations d'Assurance

19.2.1 La Société est soumise aux dispositions du Code des Assurances de la République de
Guinée, La Société et ses Sous-Traitants Directs pourront librement souscrire les assurances
nécessaires pour la conduite des Activités du Projet auprès des compagnies de leur choix offrant les
garanties de couverture et d’indemnisation que les Sociétés de Projet et leurs Sous-Traitants Directs
jugent les plus appropriées conformément au Droit Applicable.

192.2 A niveau équivalent de garantie et de prix, la Société devra privilégier la souscription des
assurances auprès de sociétés d’assurance guinéennes, à condition que les polices souscrites soient
réassurées auprès de sociétés internationales œuvrant dans le domaine de la réassurance à des
conditions correspondant à celles pratiquées pour ce type d'assurance.

19.3 Obligations d’Indemnisation

19.3.1 Toute Partie qui causerait un préjudice à l’autre dans le cadre de la présente Convention,
sera tenue d’indemniser celle-ci pour le préjudice subi.

19.32  L'’Indemnisation par la Partie défaillante devra couvrir l'intégralité des dommages directs
subis, le terme dommage couvrant tout préjudice direct, tous coûts, dépenses, intérêts et honoraires et
tous autres débours encourus qui restent dans des limites raisonnables.

193,3 À défaut d’accord entre les Parties, l'indemnisation sera déterminée par un expert
international désigné d’un commun accord entre les Parties, ou, à défaut d'accord, par la Cour
d’Arbitrale de la Chambre de Commerce Internationale (CCI) à la requête de la partie la plus
diligente.

19.34 L'’indemnisation sera réglée uniquement en dollars US ($).
19.4 Transparence
19.41 Publicité des Paiements à l’État

Les parties reconnaissent et s'engagent à ce que tous les payements effectués à l’État ou à des agents
de l'État, par l'investisseur, la Société, un Affilié, ou leurs dirigeants ou représentants agissant
dûment en leurs noms, constituent des informations publiques et puissent être rendus publics
conformément aux normes de transparence internationales, telles que celles de l’ITIE.

19.42 Identification des parties ayant un intérêt dans la Concession Minière

La Société et l’Investisseur déclarent, à la date d'entrée en vigueur de la Convention de Base, que
l'investisseur est actionnaire unique de la Société.

La Société s'engage à soumettre, au Ministre en charge des Mines pour validation avec copie au
Ministre en charge du Budget les contrats et les identités des actionnaires d’Affiliées choisies comme
Sous-Traitants Directs. En particulier, lorsque la Société et/ou l’Investisseur, décide de constituer une
Société de Projet pour la réalisation d’une partie du Projet ou d’une Infrastructure ou d’une
Installation ou d’un Équipement Industriel du Projet, l’ensemble des contrats conclus entre cette
Société de Projet d’une part, et la Société ou l’Investisseur d’autre part, sont soumis à la validation du
Ministre en charge des Mines préalablement à leur signature. Les contrats une fois validés, doivent
être enregistrés conformément au Droit Applicable.

0
La Société doit soumettre à Pinformation préalable du Ministre en charge des Mines, dans les
conditions prévues par le Code Minier de 201 13

(a) toute acquisition, directe ou indirecte, partielle ou cumulée égale ou supérieure à cinq
pourcent (5%) du capital de la Société, de l'investisseur ou de tout titulaire d'un intérêt dans
la Concession Minière et

(b) tout contrat ou accord par lequel la Société promet ou se propose de transférer, amodier ou
céder, partiellement ou totalement, directement ou indirectement, les droits et obligations
résultant de la Concession Minière,

19.43 Changement de contrôle de la Société

Tout changement de contrôle direct ou indirect de la Société doit être soumis à l'approbation préalable
du Ministre en charge des Mines et du Ministre des Finances, sauf. s’agissant de :

(a) toute cession directe ou indirecte de tout ou partie des actions de la Société à un Affilié de
l'investisseur, étant précisé que l'approbation préalable du Ministre en charge des Mines et
du Ministre des Finances sera requise pour toute opération aux termes de laquelle cet Affilié
cesserait d’être un Affilié de l’Investisseur seb

(b) toute cession directe ou indirecte de tout ou partie des actions de la Société ou de
l’Investisseur résultant d’une restructuration de l’Investisseur décidé par le Gouvernement
de la République Populaire de Chine, sous réserve cependant que l’Investisseur demeure une
entreprise publique chinoise après ladite restructuration,

étant précisé que lesdites cessions seront toutefois notifiées au Ministre chargé des Mines pour
information.

La Société doit fournir au CPDM l'identité de toutes les parties ayant des intérêts dans la Concession
Minière, notamment :

(a) les Actionnaires et les actionnaires des Actionnaires ;

(b) l'identité des directeurs et cadres seniors de la Société et des personnes qui contrôlent
directement ou indirectement la Société :

(ce) l'identité de chaque Sous-Traitant Direct et ses actionnaires, directeurs et cadres seniors jet

(d) l'identité de toute personne détentrice de cinq pourcent (5%) ou plus des droits de vote

donnant droit au contrôle de la Société, et la chaîne par laquelle ces droits sont exercés.

Tout manquement de la Société aux dispositions du présent Article donne droit à l'État de résilier la
Convention et de retirer la Concession Minière.

L'approbation des Autorités prévues au présent Article, en ce qui concerne la Société, sera
subordonnée aux critères suivants :

(a) la Société et le bénéficiaire du transfert sont tous en règle en ce qui concerne leurs
obligations relatives au Droit Applicable ;

(b) le cessionnaire ou bénéficiaire du transfert possède des capacités techniques et financières
suffisantes pour mettre en œuvre le Projet conformément à la Convention de Base et au
Droit Applicable : et

(c) toute fiscalité applicable a été payée.

La validation par les Autorités du cessionnaire consiste, en ce qui concerne l’Investisseur, à s'assurer
que les capacités techniques et financières du cessionnaire sont suffisantes pour mettre en œuvre le
Projet conformément à la Convention de Base.

À l'effet de ces validations, la Société fournira au Ministre en charge des Mines les informations
utiles sur le bénéficiaire, sur ses: Actionnaires et administrateurs, et sur ses activités principales.

19.44 Prévention des pots-de-vin et de la corruption

vw

Va
La Société s'engage à ne Pas participer à des actes de corruption, notamment à ne pas proposer des
offres, promesses, dons, présents ou avantages quelconques à :

(a) un fonctionnaire, un officiel du Gouvernement ou à un élu afin d’influencer une décision ou
un acte pris, dans le cadre de l'exercice de fonctions relatives au secteur minier où aux
activités minières, notamment l'attribution de titres miniers ou autorisations set

(b) un autre individu, une association, société ou personne physique ou morale afin d'utiliser
son influence supposée ou réelle sur tout acte ou décision de tout officiel du Gouvernement
guinéen ou élu dans le cadre de fonctions relatives au secteur minier ou aux activités
minières.

La Société s’engage également à prendre toutes les mesures nécessaires pour s'assurer que ses
Actionnaires et Sous-Traitants Directs respectent les stipulations du présent Article.

19.45 Code de bonne conduite

La Société élaborera et signera avec le Ministre en charge des Mines un code de bonne conduite visé à
l’article 155 du Code Minier de 201 1 dans les soixante (60) Jours suivant la date d’entrée en vigueur
de la Convention de Base, si un tel document n’a pas d’ores et déjà été signé par la Société.

Le Code de bonne conduite précisera notamment l'engagement de la Société à :

(a) respecter le Droit Applicable et les dispositions du Code Minier de 2011 relative à
l'interdiction des pots-de-vin x

(b) coopérer avec le Gouvernement ct le Parlement de la République de Guinée dans le cadre de
toute enquête sur des violations présumées des dispositions du Code de bonne conduite et du
Code Minier de 2011 relatives à l'interdiction de paiements de pots-de-vin ; et

(ce) respecter les douze (12) principes de l'Initiative pour la Transparence dans les Industries
Extractives.

19.46 Plan de surveillance contre la corruption

La Société présentera au Ministère en charge des Mines, quatre-vingt-dix (90) Jours après la fin de
chaque Année Civile, au plus tard, un plan de surveillance contre la corruption, Le plan de
surveillance contre la corruption est publié sur le site internet officiel du Ministère en charge des
Mines, ou tout autre site où journal de large diffusion désigné à cet effet par l’État.

Article 20 — Garanties accordées par l’État

L
20.1 Coopération et assistance des autorités administratives % BE

20.1.1 L'État s'engage à faciliter toutes démarches et procédures administratives, par tous les
moyens appropriés conformément au Droit Applicable en Guinée et à fournir toute l’assistance
nécessaire à la réalisation du projet.

20.12 L'État s'engage à délivrer ou à faire délivrer toutes les autorisations nécessaires à l'exercice
des droits garantis, par la présente Convention dans les délais spécifiés, conformément aux exigences
du projet et de la réglementation en vigueur.

20.2 Garantie de non- expropriation

20.2.1 L'État n’expropriera pas ou ne nationalisera pas tout ou partie des actifs du projet, que ce
soit par une action directe ou par la mise en place de réglementation, de législation, ou par la
conclusion d’accords avec tout tiers, quel qu'il soit, qui auraient pour effet, individuellement ou
considérés dans leur ensemble, d’exproprier ou de nationaliser tout ou partie des actifs du projet ou de
troubler la jouissance pleine, exclusive et entière par l’Investisseur, la Société et ses filiales des droits
accordés dans le cadre du projet.
20.2.2 Au cas où l’État exproprierait ou nationaliserait tout ou partie des actifs du projet pour cause
d'utilité publique. l’Investisseur, la Société et ses filiales auront droit à une juste indemnisation
ouvrant l’ensemble du préjudice direct conformément au droit international,

20.3 Garanties relatives à la domiciliation bancaire

20.3.1 L’Investisseur, la Société, les Affiliés et Sous-Traitants Directs seront autorisés à tenir des
comptes en Euros ou US dollars ($) ou autres devises à l'étranger et en Guinée.

20.3.2 L’Investisseur, la Société, les Affiliés et Sous-Traitants Directs ne seront pas tenus de
rapatrier en Guinée les montants figurant sur ces comptes en devises, toutefois les montants reçus au
titre des recettes d'exportation devront figurer sur un Compte Spécial.

20.33 Les montants nécessaires aux dépenses de toute nature de l'Investisseur, la Société, les
Affiliés et Sous-Traitants Directs <ncourues en Francs Guinéens dans le cadre du projet feront l’objet
de transferts mensuels qui figureront sur le Compte Spécial mentionné ci-dessus.

20.34  L’Investisseur et la Société se rapprocheront dès que possible de la Banque Centrale de la
République de Guinée Pour convenir avec cette dernière des modalités d'ouverture et de
fonctionnement du Compte spécial mentionné au présent article.

20.4 Garantie de transfert

20.4.1 L’Investisseur, la Société, ses Affiliés et ses Sous-Traitants Directs auront droit au libre
transfert, sans restriction, ni coût (à l'exception des frais bancaires normaux) à l'étranger des fonds.
des dividendes et des produits des capitaux investis ainsi que le produit de la liquidation ou de
réalisation de leurs avoirs ou des actifs du projet,

20.42 Le personnel étranger résidant en Guinée et employé par l’Investisseur, la Société, les
Affiliés et Sous-Traitants Directs ou toute société de droit guinéen intervenant dans le cadre du projet,
aura droit à la libre conversion et au libre transfert à l'étranger, sans restriction, ni coût (à l'exception
des frais bancaires normaux), de tout ou partie des salaires ou autres éléments de rémunération qui
leur est dû.

20.43 L’Investisseur, la Société, les Affiliés et les Sous-traitants Directs s’engagent à respecter la
réglementation des changes, dès lors que cette réglementation est compatible avec les droits consentis
à l'investisseur aux termes de la présente Convention.

20.5 Garantie de transparence

20.5.1 L'État garantit et s'engage à ce que l’ensemble des fonctionnaires, agents gouvernementaux,
représentants, affiliés ou toute autre personne agissant pour le compte de l’État ou de toute Autorité à

quelque niveau de l'État que ce soit respectent le Droit Applicable en matière de transparence et de
lutte contre la corruption,

20.52 L'État s'engage à ce qu’aucun des avantages ou bénéfices qu’il percevra dans le cadre de la
Convention ne soit détourné afin de servir, directement ou indirectement, l'intérêt personnel de l’une
des personnes mentionnées à l'Article précédent.

20.5.3 L'État garantit et s'engage à respecter à tout moment les principes édictés par l'Initiative
pour la Transparence des Industries Extractives.

TITRE VI
REGIME FISCAL ET DOUANIER

Article 21 — Principes Généraux

La Société est assujettie pendant toute la durée de la Convention de Base, Pour ce qui concerne les
Activités du Projet, aux impôts, droits, taxes et redevances de nature fiscale conformément aux

33

èa

X
dispositions du Code Général des Impôts, du Code Douanier, du Code Minier de 2011 et plus
généralement du Droit Applicable. Toutefois, en raison des spécificités, du caractère intégré et
industriel du Projet et des investissements qu’il requiert, les dispositions spécifiques de la présente
Convention de Base, y compris les dispositions suivantes, s'appliquent nonobstant toutes dispositions
contraires au Droit Applicable.

La Société et ses Sous-Traitants Directs bénéficient de plein droit des avantages fiscaux et douaniers
prévus par le code Minier de 2011 et plus généralement par le Droit Applicable, sans préjudice des
stipulations spécifiques prévues par le présent Titre.

Les impôts, taxes, droits, contributions, cotisations, prélèvements et redevances auxquels la Société et
ses Sous-Traitants Directs sont assujettis sont calculés, recouvrés et exigibles dans les conditions

prévues par le Droit Applicable à la date de signature de la présente Convention de Base, sous réserve
des dispositions de la Convention de Base.

Le calcul et le paiement de tous impôts, droits et taxes incombant à la Société sont effectués sur la
base des données comptables et opérés en dollars américains, sauf pour les impôts et cotisations
sociales assis sur les salaires ainsi que pour les retenues à la source sur rémunérations libellés en
Francs Guinéens, lesquels sont payables en Francs Guinéens.

Sur sa demande, la Société pourra bénéficier de toute disposition fiscale et douanière plus avantageuse
accordée à toute entreprise ayant des activités similaires et comparables en République de Guinée.
Cependant, la Société ne pourra s’opposer à l’application d’autres dispositions contenues dans la
même loi, le même décret, arrêté, circulaire etc.

La Société doit tenir en République de Guinée une comptabilité conforme au plan comptable
OHADA.

Pour chaque exercice fiscal, la Société est tenue de faire certifier par un commissaire aux comptes
agréé en République de Guinée son bilan et ses comptes d’exploitation, et communiquer ses états
financiers à la Direction Générale des Impôts et au Ministre en charge des Mines au plus tard le 30
avril de l'exercice suivant la clôture des comptes au 31 décembre.

En application des dispositions du Droit Applicable, la Société doit conserver pendant la durée de
droit commun, l’ensemble des documents comptables et pièces justificatives en République de Guinée

et en donner accès, sur demande de l'État avec un préavis, aux fins de vérifications et d’audit, au
personnel dûment autorisé par l’État.

Ceci étant précisé, les Activités du Projet sont soumises au régime fiscal et douanier ci-après :

Article 22 — Régime Fiscal de la Société Minière et de la Société de Raffinerie

22.1 Taxes minières 7 &

22.1.1 Taxe sur l'extraction des substances minières

La Société est assujettie à la taxe sur l'extraction des substances minières conformément aux
dispositions du Code Minier de 2011 et de ses textes d’application.

La part de bauxite destinée à l'alimentation de la Raffinerie d’Alumine n’est assujettie qu’à la taxe sur
l'extraction des substances minières. Cette taxe est payée par la Société Minière.

22.2 Taxe à l'exportation des substances minières

La Société est assujettie à la taxe sur l'exportation des substances minières conformément aux
dispositions du Code Minier de 2011 et de ses textes d’application.

L’Alumine n’est pas assujettie au paiement de la taxe à l'exportation.

22.13 Taxe sur les substances de carrières

34
La Société est assujettie à la taxe sur les substances de carrières conformément aux dispositions du
Code Minier de 2011 et de ses textes d’application, à l'exception des substances de carrières
exclusivement utilisées pour le Projet ou dans le cadre de la Convention de Développement Local,

22.14 Contribution au Développement Local

La Société et la Société d’Alumine Sont assujetties à la contribution au développement local au taux

de zéro virgule cinq pourcent (0,5%) chacune de son chiffre d'affaires annuel brut conformément au
Droit Applicable.

22.5 Droits fixes

La Société sera soumise au paiement des droits fixes prévus par le Droit Applicable, en particulier le
Code Minier de 201 1 et ses textes d’application.

22.1.6 Redevance superficiaire

La Société est soumise au paiement d’une redevance Superficiaire annuelle conformément aux
dispositions du Code Minier de 2011 et de ses textes d'application.

222 Impôt sur les bénéfices industriels et commerciaux

La Société est assujettie à l’Impôt sur les Bénéfices Industriels et Commerciaux conformément aux
dispositions des articles 176, 177 et 178 du Code Minier de 2011.

22.2.1 Assiette de l'impôt sur les bénéfices industriels et commerciaux

L’assiette de l'Impôt sur les Bénéfices Industriels et Commerciaux est constituée du bénéfice
imposable déterminé selon les règles de droit commun, celles prévues à l’article 177 du Code Minier
de 2011 ainsi que les Stipulations pertinentes du présent Titre,

22.22 Taux de l’im pôt sur les bénéfices industriels et commerciaux

Le taux de l’Impôt sur les Bénéfices Industriels et Commerciaux est fixé à trente pourcent (30 %)
pour la Phase d'Exploitation de la mine de bauxite.

22.23 Exemption de l'impôt sur les bénéfices industriels et commerciaux et l'impôt minimum
forfaitaire

Compte tenu de l’ampleur des investissements et de l'engagement de la Société à réaliser une
Raffinerie d’Alumine, un Chemin de Fer et des Installations Portuaires :

(a) La Société bénéficie d’une exemption de l’Impôt sur les Sociétés et de l’Impôt Minimum
forfaitaire d’une durée de quatre (4) ans à compter de la date d’entrée en vigueur de la
présente Convention de Base. Le montant de l’Impôt Minimum Forfaitaire est plafonné à
deux cent cinquante mille (250 000) dollars américains par an et ;

(b) La Société d’Alumine, bénéficie d’une exemption de lImpôt sur les Sociétés et de l’Impôt
Minimum Forfaitaire, d’une durée de huit (8) ans à compter de la Production Commerciale
d’Alumine, sous réserve que le Chronogramme de réalisation prévu par la présente

Forfaitaire (IMF) est exonéré pendant la Phase de Construction de la Raffinerie. Après la
période d’exonération, l’IMF dû est plafonné à deux cent cinquante mille (250 000) dollars

22.3 Impôts sur le revenu des valeurs mobilières (IRVM)

Les dividendes, tantièmes, jetons de présence et toutes autres rémunérations passibles de l'Impôt sur
le Revenu des Valeurs Mobilières versés par la Société seront imposés au taux de dix pourcent (10 %)
au titre de l’IRVM, sous réserve des conditions plus avantageuses prévues par une convention
d'élimination de la double imposition applicable conclue par la République de Guinée.

22.4 Impôts, taxes et cotisations assis sur les salaires

35

(4)
La Société est redevable des impôts, taxes et cotisations Suivants à raison des salaires versés au
personnel de la Société :

(a) versement forfaitaire au taux de six pourcent (6%), au titre des salaires versés aux employés
nationaux et étrangers conformément au Code Général des Impôts :
(b) la contribution à la formation professionnelle au taux de un virgule cinq pourcent (1,5%)

(c) la part patronale de cotisations sociales est à la charge de la Société, à l’exclusion de la part
salariale de cotisations sociales.

22.5 Taxe unique sur les véhicules

La Société et ses Sous-Traitants Directs sont assujettis à la Taxe Unique sur les Véhicules y compris
sur les véhicules de tourisme au taux en vigueur, à l’exception des engins et véhicules de chantier.

22.6 Contribution Foncière Unique et Contribution des Patentes

La Société est exonérée de la Contribution Foncière Unique et de la Contribution des Patentes jusqu’
la fin de la quinzième (15*%) Année Civile suivant celle au cours de laquelle est intervenue la date de
Production Commerciale de Bauxite.

22.7 Droits d’enregistrement et droits de timbre

À Compter de la Production Commerciale de Bauxite, la Société sera assujettie au paiement des droits
d’enregistrement sur les actes portant cession, transfert, amodiation, prise de participation ou fusion,
création de la société, augmentation de capital par apports nouveaux, apports en capital, incorporation
de bénéfice ou de réserve ou fusion qui sont assujetties au droit d’enregistrement au taux de dix
pourcent (10%) et à l'impôt sur la plus-value de cession au taux de dix pourcent (10%), à l'exclusion
des opérations entre sociétés affiliées conformément aux dispositions du Code Général des Impôts et
du Code Minier de 2011.

En Phase d’Exploitation, la Société d’Alumine sera assujettie au paiement des droits d’enregistrement
sur les actes portant cession, transfert, amodiation, prise de participation ou fusion, création de la

où de réserve ou fusion qui sont assujetties au droit d'enregistrement au taux de dix pourcent (10%) et
à l’Impôt sur la plus-value de cession au taux de dix pourcent (10%), à l'exclusion des opérations
entre sociétés affiliées conformément aux dispositions du Code Général des Impôts et du Code Minier
de 2011.

22.8 Taxe sur la plus-value de cession

La Société est soumise à Ja taxe sur la plus-value de cession conformément aux dispositions du Code
Général des Impôts et du Code Minier de 2011, sauf pour toutes les cessions entre la Société et ses
sociétés Affiliées.

22.9 Retenues à la source par la Société
22.9.1  Retenue à la source sur les traitements et salaires

Les salariés guinéens sont assujettis à la retenue à la source sur les salaires versés par la Société à
l'État, conformément au Droit di 2

20
Une retenue à la source libératoire de tout Impôt est faite sur les revenus salariaux versés par les

Sociétés de Projet à leur personnel expatrié au taux de dix pourcent (10%) des salaires imposables
desdits salariés,

229.2  Retenue à la source sur les loyers des immeubles

La Société devra procéder à une retenue à la source sur les loyers au taux de quinze pourcent (15%)
des loyers versés par la Société aux personnes physiques propriétaires d'immeubles pris en location,
Cette retenue est à la charge du bailleur et est reversée par la Société pour le compte du bailleur,

229.3 Retenue à la source sur les revenus non-salariaux versés aux prestataires étrangers
non établis en Guinée

Les rémunérations versées par la Société ou les Sociétés de Projet aux entreprises étrangères non
immatriculées en Guinée où n'ayant pas d'établissement stable en Guinée, pour des prestations de

Toutefois, pendant la Phase de Construction, les rémunérations versées par la Société ou par les
Sociétés de Projet aux Affiliés au titre de toute prestation de services pour les besoins de la réalisation
du Projet, seront exonérées de la retenue à la source.

Pendant la Phase d'Exploitation, les rémunérations versées par la Société ou les Sociétés de Projet aux
Affiliés au titre de toute prestation de services pour les besoins de réalisation du Projet seront
exonérées de la retenue à la source dans la limite de 3% du chiffre d’affaires annuel de la Société ou
de la Société de Projet concernée.

229.4  Retenue à la source sur des intérêts des prêts et leur déduction avant l'impôt sur les
bénéfices industriels et commerciaux

Les intérêts payés par la Société relatifs aux prêts souscrits dans les conditions de marché auprès des
établissements financiers ou des actionnaires de la Société ainsi que leurs Affiliés pour financer le
Projet seront exonérés de toute retenue à la source.

Les intérêts des prêts que les actionnaires de la Société et leurs Affiliés accordent à la Société, seront
déductibles indépendamment de toute restriction (notamment celle relative au ratio entre le capital
social libéré/le montant des capitaux propres et le niveau d'endettement auprès des Affiliés), comme
charges avant Impôt sur les Bénéfices Industriels et Commerciaux de la Société, sans restriction sur la
déductibilité de ces intérêts, comme si les prêts étaient octroyés par un établissement financier non
Affilié.

Toutefois, pour être déductibles, les taux de ces prêts ne doivent pas être supérieurs à ceux du marché
à la date de conclusion de l'accord de prêt.

229.5 Prélèvement forfaitaire sur les achats de biens et services locaux non soumis à la TVA

La Société devra procéder au prélèvement forfaitaire de dix pourcent (10%) sur le prix des achats
locaux de biens et services auprès de fournisseurs immatriculés en Guinée ou ayant un établissement
Stable en Guinée qui ne sont pas assujettis à la TVA.

229.6  Retenue de 50% de TVA

22.10 Taxe sur la Valeur Ajoutée (TVA)

La Société est exonérée de la Taxe sur la Valeur Ajoutée sur toutes ses importations pour les besoins
du Projet, y compris des équipements, outillages, matériels, machines, pièces de rechange, matiè

37
premières et consommables (ÿ compris le fioul lourd, le gaz naturel, le charbon, la chaux) figurant sur

la Liste Minière dûment agréée conformément
Toutes les opérations conclues entre les Socié:
Toutefois, ne sont pas exonérés de la TVA

t'au Droit Applicable.
tés de Projet et la Société sont facturées hors TVA.
, les importations de biens qui sont exclus du droit à

déduction en application du Code Général des Impôts, quand bien même ces biens figureraient sur la
Liste Minière dûment agréée, à l'exception du fioul lourd, du gaz naturel et du charbon,

Les Sociétés de Projet (mine, raffinerie, chemin de fer et portuaire) dans leurs relations ne sont pas

tenues de se facturer la TVA entre elles. C

‘pendant, dans leurs relations avec leurs sous-traitants

directs et indirects, la TVA est due conformément au Droit applicable,

L’importation du diesel par la Société pour les besoins de la réalisation du Projet sera exemptée de la
TVA si (i) la Société dispose de ses propres installations pour stocker le diesel, et (ii) le diesel importé
est utilisé exclusivement pour les besoins du Projet, Dans le cas où l’État constaterait que le diesel
importé par la Société serait utilisé pour des fins autres que la réalisation du Projet, l’État notifiera à la

graves et répétitifs de la Société à ses obligations prévues au point (ii) ci-dessus, l’État se réserve le
droit de retirer le droit d'importation du diesel de la Société prévu au présent Article, sans préjudice

des pénalités applicables.

Dans le cas où la Société s’approvisionnerait en diesel sur le marché local (notamment pendant la

période précédant la mise en place des instal

lations de stockage), toute TVA versée par la Société à

Pendant la Phase de Construction (tel que ce terme est défini dans le Code Minier de 2011), les

prestations de services fournies par les entre,
faveur de la Société pour les besoins du
d'Exploitation, la TVA sur les mêmes prestat
liquidation par la Société.

prises n’ayant pas d'établissement stable en Guinée en
Projet sont exemptées de la TVA. Pendant la Phase
ions de services fera l’objet d’une déclaration et d’auto-

S'agissant des achats de biens et prestations de services auprès des fournisseurs et prestataires établis

en Guinée pour les besoins de la réalisation

TVA. La Société devra, conformément au Droit Applicable, procéder à une retenue de cinquante

TVA ct elle procédera à la fin de chaque moi
du Receveur Spécial des Impôts.

s, au reversement intégral de ces retenues sur le compte

Toute TVA versée par la Société à l’État et facturée par les fournisseurs et prestataires concernés sera

remboursée à la Société dans le Délai de

quarante-cinq (45) Jours suivant l'expiration du Délai de Remboursement de TVA (le « Délai de
Résolution »), l'État n’a pas remboursé la TVA, la Société aura le droit de suspendre le reversement

de la retenue de cinquante pourcent (50%) de la TVA visée au point 22.10.6 ci-dessus jusqu’à ce
qu’un accord mutuel soit trouvé entre l’État et la Société pour le remboursement de TVA.

Article 23 - Régime Douanier

Les dispositions douanières des articles 168, 171-I et Il, 172, 173, 174-1etll, 178-II, 179, 180, 181-1
à IV du Code Minier de 2011, les dispositions relatives à la TVA à Pimportation et l'ensemble des

de Base, s’appliquent à la Société, à la Société d’Alumine et à leurs Sous-Traitants Directs pour
l’ensemble des Activités du Projet, sous réserve des dispositions spécifiques de la Convention de Base

la Société, la Société d’Alumine et leurs

38
Directs sont exonérés de droit de douanes pour l'importation de fioul lourd, de gaz naturel et de
charbon pour les besoins de la réalisation du Projet.

23.1 Phase de développement et de construction
Les Activités Minières bénéficient des avantages douaniers ci-après :

23.1.1 Phase de développement et de construction

Pendant la Phase de développement et de construction la Société et ses Sous-Traitants Directs
bénéficient d’une exonération totale des droits de douane et de la Taxe sur la Valeur Ajoutée (TVA)
sur l'importation de matières premières, matériels, matériaux, équipements, gros outillages, engins,
véhicules de chantier, pièces de rechanges, produits chimiques, consommables ct autres équipements

Liquidations (RTL) au taux de 2% et la Taxe d’Enregistrement (TE) au taux de 0,5% et au
Prélèvement Communautaire (PC) au taux de 0,25% et du Centime Additionnel,

Liste Minière dûment agréée, à l’exception du fioul lourd et le charbon pour la production d'énergie,

Pour les autres carburants, lubrifiants, autres produits pétroliers et pièces de rechanges importés, la
TVA acquittée au cordon douanier sera remboursée dans la limite des quotas annuels fixés par le

Les admissions temporaires des biens à l'importation visés à Ja première catégorie sont autorisées
après le dépôt ct agrément des Listes Minières conformément aux dispositions de l’article 166 du
Code Minier.

23.1.2 Phase d'exploitation

Pendant la Phase d'Exploitation, la Société et ses Sous-Traitants Directs sont soumis aux droits de
douane au taux forfaitaire unique de cinq virgule six pourcent (5,6 %) pour l'importation des
matériels, outillages, équipements, engins, véhicules de chantier, machines et pièces de rechange
figurant sur la liste minière dument agréée par le Ministre en charge du Budget pour l'extraction et le
transport du minerai,

Pour les autres produits pétroliers, la Société et ses Sous-Traitants Directs sont soumis à la structure
des prix applicable au secteur minier étant entendu que les importations directes de carburants, de
lubrifiants et de tout combustible par la Société seront exonérées de droits de douanes à condition que
la Société réalisent ses propres installations.

Article 24 — Régime fiscal et douanier applicable au Chemin de Fer

Nonobstant les stipulations des Article 22 — et Article 23 — i-dessus, le régime fiscal et douanier
applicable à la réalisation du Chemin de Fer sera le suivant :

24.11 Dans l'hypothèse où le Chemin de Fer est réalisé par la Société ;

Dans l'hypothèse où le Chemin de Fer serait réalisé par la Société, le régime fiscal et douanier
applicable à celui-ci sera celui déterminé par les stipulations des Article 22 — et Article 23 — ci-dessus.

24.12 Dans lhypothèse où le Chemin de Fer est réalisé par une Société de Projet autre que la
Société

L/2015/008/AN du 25 mai 2015 portant Code des Investissements tel que précisé ci-après, à condition

+R

(i) d’une part, que le Chemin de Fer soit conçu et réalisé de manière à permettre la mise en place At

39

W
régime multi-utilisateurs et multi-usages et (ii) d’autre Part, qu’un Accord d’Infrastructure soit conclu
entre ladite Société de Projet et l’État pour définir les modalités techniques de conception, de
développement, de construction, de réalisation, d'exploitation et de retour à V'État du Chemin de Fer,

La Société Ferroviaire devra reverser zéro virgule cinq pourcent (0,5%) de son chiffre d’affaires brut
pour la contribution au développement des communautés locales impactées par le Chemin de Fer,
dans les conditions prévues par le Droit Applicable.

Sous réserve du respect des conditions exposées au Paragraphe précédent, la Société de Projet en
charge de la réalisation du Chemin de Fer bénéficiera des avantages fiscaux et douaniers suivants :

(a) Phase de Construction du Chemin de Fer
(i) Au titre de droits de douane :

des équipements et matériels, à l’exception des véhicules automobiles conçus pour
les transports des Personnes, à l'exception de la taxe d'enregistrement au taux de
zéro virgule cinq pourcent (0,5%) et de la redevance de traitement et de liquidation
de deux pourcent (2%) sur la valeur CAF ?

(ii) Au titre de la fiscalité intérieure :

a. exonération de la patente t

b. exonération de la contribution foncière unique ;

c: exonération du versement forfaitaire s

d. exonération de la taxe d'apprentissage, à l'exclusion de la contribution

de un virgule cinq pourcent (1,5%) pour le financement de la formation
professionnelle visant les activités et salaires liés directement au
développement du Chemin de Fer.

(b) Phase d'Exploitation du Chemin de Fer
(i) Au titre de droits de douane

Pendant la Phase d'Exploitation du Chemin de Fer, les équipements, matériels,
outillages et pièces de rechange destinés à l'exploitation et la maintenance du
Chemin de Fer et du matériel roulant, importés sont assujettis à la RTL de deux
pourcent (2%), à un droit fiscal de six pourcent (6%) et à la TVA de dix-huit

Qi) Au titre de la fiscalité intérieure

Pendant toute la Phase d'Exploitation du Chemin de Fer, la Société de Projet
bénéficiera des avantages suivants :

a. pour l'impôt Minimum Forfaitaire, l’Impôt sur les Sociétés, la
Contribution des Patentes et la Contribution Foncière Unique :
«) exonération intégrale pour les huit (8) premières années à
compter de la date de mise en service du Chemin de Fer ; et
€) réduction de cinquante pourcent (50%) pour les deux (2)
années suivantes.
b. Pour le versement fc rfaitaire, la taxe d'apprentissage et les droits
d’enregistrement :

NW

LA:
(1) exonération intégrale pour les huit (8) premières années à
compter de la date de mise en service du Chemin de Fer et

(2) réduction de cinquante pourcent (50%) pour les deux (2)
années suivantes,

Article 25 — Stabilisation des Régimes Fiscaux et Douaniers

ans sera automatiquement portée à vingt-cinq (25) ans dans l'hypothèse où la Société réaliserait la
Phase II et la Phase III du Projet dans des délais conformes à ceux prévus à l’Article 3.2.1 et 3.2.2,

applicable à la Société sauf si la Société y a convenu.

Par contre, la Société pourra valablement se prévaloir de telles modifications si celles-ci avaient pour
effet de réduire ses charges fiscales et/ou douanières ou d'élargir le champ des garanties octroyées au
titre de la réglementation des changes, sans pouvoir dans un tel cas refuser l'application de telle ou
telle disposition de la modification en question qui lui serait défavorable.

TITRE VII
DISPOSITIONS DIVERSES ET FINALES

Article 26 — Validité de la Convention

26.1 Entrée en vigueur

La présente Convention de Base entrera en vigueur à la date à laquelle l'intégralité des conditions

suivantes sera satisfaite (ou aura fait l’objet d'une renonciation d’un commun accord entre les
Parties) :

(a) L’obtention par la Société et l’Investisseur des autorisations gouvernementales requises des
autorités du Gouvernement de la République Populaire de Chine ; et

(b) La publication au Journal Officiel de la République de Guinée du Décret portant
promulgation de la loi ratifiant la présente Convention de Base.

La dénonciation, la résiliation, la nullité ou linapplicabilité d’une clause où plus généralement
l'expiration d’un droit ou d’une obligation particulière de la Convention de Base n’aura pas effet sur
les autres dispositions qui demeureront valables.

Tout avenant à la Convention de Base sera valable et entrera en vigueur dans les mêmes conditions
que la Convention de Base,

26.2 Durée de la Convention de Base

Sauf résiliation préalable dans les conditions prévues aux présentes, la présente Convention de Base
restera en vigueur pendant toute la durée de validité de la Concession Minière.

26.3 Expiration et renouvellement de la convention

Vingt quatre (24) mois au plus tard avant la date d’expiration de la Concession Minière, les Parties se
réuniront en vue d'évaluer la Convention de Base et, éventuellement, renégocier son renouvellement,

41

2

\4
26.4 Résiliation Anticipée de la convention
264,1 Résiliation anticipée

(a) Cas de Résiliation par l’État

, qu’en cas de survenance de l’un quelconque des évènements suivants (le «Cas de
Résiliation par l'État »):

"le manquement grave de la Société ou des Sociétés de projet à leurs
obligations relatives à Ja Protection de l’Environnement et ayant
causé un préjudice majeur et irréversible à l'Environnement de la

(ii) évènement susceptible d'entraîner le retrait du Titre d'Exploitation conformément
au Code Minier de 2011 et dans les conditions spécifiées dans la présente
Convention.
(b) Cas de Résiliation par l’Investisseur et/ou la Société

La présente Convention de Base ne peut être résiliée, à l'initiative de l’Investisseur ou de Ja
Société, qu’en cas de Survenance de l’un quelconque des évènements suivants (le « Cas de
Résiliation l’Investisseur et/ou de Société ») :

(i) manquement grave par l’État à ses obligations résultant du Droit Applicable, de la
présente Convention de Base.

(ü) mise en œuvre par l’État d’une procédure Expropriation.
26.5 Conséquences de la résiliation de la Convention

La résiliation de la présente Convention de Base n’afféctera en aucun cas les obligations de la Société
nées antérieurement à la date de résiliation, au titre du Droit Applicable, de la présente Convention de
Base ou de la Concession Minière.

En cas de résiliation de la Convention de Base conformément aux stipulations des présentes :

(a) La Société demeurera tenue de se conformer à ses obligations liées à la clôture des Activités
du Projet, dans les conditions des présentes ; et

(b) L'État pourra annuler de plein droit la Concession Minière.

Article 27 — Force Majeure

27.1 Cas de Force Majeure

Pour les besoins de Ja présente Convention de Base, un « Cas de Force Maÿjeure » signifie tout
évènement, acte ou circonstance :

4

% À
(a) imprévisible, irrésistible et hors du contrôle ou indépendant de la volonté d’une Partie 101
cumulativement

() qui entrave de manière importante ou rend impossible l’exécution par cette Partie de ses
obligations au titre de la Convention de Base et du Droit Applicable.

Sans limiter la portée générale de ce qui précède, les évènements suivants peuvent (si les conditions
ci-dessus sont réunies) constituer un Cas de Force Majeure :

(c) la guerre (déclarée ou non) sur le territoire de Ja République de Guinée ;

(d) toute insurrection armée, conflit armé, acte de terrorisme, troubles civils, blocus, émeutes,
sabotages, embargos, grèves, lock-out ou autres actions revendicatives ou autres conflits
Sociaux ;

(e) toutes catastrophes naturelles incluant les épidémies, tremblements de terre, tempêtes,

foudre, tornade, inondations, éruptions volcaniques, tsunamis ou autres intempéries et les
explosions et incendies : et

@ tout événement ou circonstance de nature analogue à ce qui précède,
27.2 Conséquences de la survenance d’un Cas de Force Majeure

Lorsque l’une des Parties se trouve empêchée de remplir l’un quelconque de ses engagements au titre
de la Convention de Base ou du Droit Applicable, en raison de la survenance d’un Cas de Force
Majeure dûment notifié en application des présentes :

(a) La Partie affectée par la survenance de ce Cas de Force Majeure ne sera pas responsable de
l'inexécution de ses obligations découlant de la Convention de Base ou du Droit Applicable
imputable à la survenance d’un Cas de Force Majeure : et

(b) Pendant la durée du Cas de Force Majeure, les obligations affectées par le Cas de Force
Majeure seront suspendues et les délais prévus pour leur réalisation sont étendus Jour pour
Jour de la durée du Cas de Force Majeure.

27.3 Notification d’un Cas de Force Majeure et obligation d’atténuer

Si l’une des Parties estime qu’elle se trouve empêchée de remplir l’un quelconque de ses engagements

en vertu de la Convention de Base ou du Droit Applicable en raison d’un Cas de Force Majeure, elle

doit :

(a) dans un délai de quinze (15) Jours à compter de la date de la Survenance ou la révélation
d’un Cas de Force Majeure, transmettre à l’autre Partie un avis indiquant le Cas de Force
Majeure concerné et les obligations affectées :

(b) Prendre les mesures nécessaires, raisonnables et légales pour résoudre le problème ayant
provoqué le Cas de Force Majeure concerné À

(c) Prendre toutes les dispositions utiles et raisonnables pour permettre dès que possible la
reprise normale de l’exécution des engagements affectés par le Cas de Force Majeure.

raisonnable, De même, ne constitue pas un Cas de Force Majeure tout acte ou événement qui rendrait
seulement l’exécution d’une obligation plus difficile ou plus onéreuse pour la Partie affectée.

27.4 Rencontre entre les Parties

43

12.
Les Parties rechercheront toute solution permettant d’adapter les Activités du Projet à la nouvelle
Situation en prenant en particulier toute mesure permettant la poursuite du Projet.

Article 28 - Modifications

Toute modification de la présente Convention n’est valable que si elle résulte d’un accord écrit entre
les Parties qui n'entrera en vigueur qu’après ratification par l’Assemblée Nationale.

Article 29 - Mutation-Cession

29.1 Transfert du Titre d'Exploitation ou Cession de droits et obligations découlant du
Titre d’Exploitation

(a) Tout contrat ou accord par lequel la Société promet de confier, céder, amodier ou transférer,
partiellement ou totalement, ou par lequel la Société confie, cède, amodie ou transfère
partiellement ou totalement, la Concession ou, selon le cas, des droits et obligations
découlant de la Concession, est soumis à Papprobation préalable du Ministre en charge des

Mines, dans les conditions prévues par le Droit Applicable, notamment l’article 90 du Code
Minier.

(b) Tout acte visé à l'Article 31.1(a) est conclu sous la condition suspensive de cette

approbation préalable et stipule l'obligation du bénéficiaire de se substituer à son auteur
dans l’ensemble des droits et obligations découlant de la présente Convention,

(c) Dans l’hypothèse où la Concession serait détenue par plusieurs titulaires, l’accord de tous
sera nécessaire pour la cession ou la transmission des droits de l’un d’eux.

Article 30 — Règlements des Différends

30.1 Tentative de règlement amiable

a) Tout différend entre les Parties au sujet de la validité, de l'interprétation ou de l’exécution des
termes et conditions de la Convention de Base ou de leurs obligations aux termes du Droit
Applicable (un « Différend ») fait l’objet, en premier lieu, d’une tentative de règlement
amiable, à laquelle chacune des Parties s'engage à participer de bonne foi. Les Parties
pourront dans ce cadre, recourir à la procédure prévue par le règlement de médiation de la
Chambre de Commerce Internationale de Paris (le « Règlement de Médiation CCI »).

b) À défaut de règlement amiable du différend dans un délai de soixante (60) Jours à compter de
la notification faite par la Partie la plus diligente, les stipulations de l’Article 30.2 peuvent
être mises en œuvre par la Partie la plus diligente,

30.2 Arbitrage

4) À défaut de règlement amiable d'un Différend en application de l'Article 30.1 et
conformément à l'Article 30.2 ce Différend sera tranché définitivement selon le règlement
d'arbitrage de la Chambre de Commerce Internationale de Paris en vigueur à la date de
l'arbitrage (le « Règlement d’Arbitrage CCI ») par trois (3) arbitres nommés conformément
à ce règlement (le « Tribunal Arbitral »).

b) Le siège de l'arbitrage sera à Paris (France) et la langue de la procédure sera le français.
<) Le Tribunal Arbitral appliquera le Droit Applicable. Pour l'interprétation du Droit Applicable

généralement applicable en la matière, notamment en matière de droit administratif, ou à
défaut aux principes généraux du droit tels qu'appliqués en NUS

V

LA
d) Les Parties reconnaissent que toute sentence rendue dans le cadre d’une procédure d’arbitrage
en vertu de l'Article 30.2 est exécutoire et S’engagent à s’y conformer.

e) Les montants dus entre les Parties à la suite de toute sentence arbitrale seront payables en

f) Les Parties renoncent expressément par les présentes à toute immunité de juridiction et à toute
immunité d’exécution dont elles pourraient bénéficier, pour elles-mêmes et leurs actifs

donc expressément à l'application et l'exécution sur les actifs de toute décision judiciaire et
sentence arbitrale définitive rendue en vertu de la présente Convention et (ii) pour les besoins
de l’application et de l'exécution de toute mesure provisoire ou Conservatoire ainsi que toute
décision d’exequatur d’une sentence arbitrale ordonnée par toute autorité judiciaire ou autre,

&) Les Parties conviennent de garder confidentiels l'existence de l'arbitrage, la procédure
arbitrale, les conclusions des Parties et les décisions prises par le Tribunal Arbitral, y compris
les sentences arbitrales, sous réserve des dispositions du Droit Applicable et dans la mesure
où l'information n’est pas déjà dans le domaine public.

Article 31 - Langue
Tous les rapports et autres documents établis ou à établir en application de la Convention, doivent être
rédigés en langue française.

La traduction de la Convention et ses Annexes en toute autre langue est faite dans le but exclusif d'en
faciliter la compréhension. En cas de contradiction, entre le texte traduit dans une autre langue et le
texte français, ce dernier prévaut.

Article 32 — Confidentialité

32.1 La présente Convention, ses Annexes, ainsi que toute la documentation relative aux résultats
des différentes études, qui circulent entre les Parties, seront sous une stricte confidentialité.

322 Sans préjudice du caractère général de ce qui précède,

(a) Chaque Partie pourra révéler les informations confidentielles mentionnées ci-dessus aux
bailleurs de fonds, aux autres investisseurs dans le projet, à tout Sous-Traitant Direct dans la
mesure et la limite requises aux fins de la réalisation du Projet.

(b) Les dispositions du présent Article, ne feront pas obstacle à la révélation : par l'État

investisseurs dans la mesure requise par les lois et réglementations boursières ou autres
applicables à ces investisseurs dans les États dont ils ressortent.

32.3 Nonobstant toute stipulation contraire de la présente Convention de Base, les Parties
reconnaissent et acceptent que la présente Convention de Base devra, en application des stipulations
du Code Minier de 201 1, être publiée par l’État,

Article 33 — Non renonciation

Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en tout ou en partie des
droits au titre de la Convention ne constitue en aucun cas un abandon des droits non ve Là

L
Article 34 - Annexes

(a) Annexe | : Chronogramme
(b) Annexe 2 : Périmètre de la Concession Minière
(c) Annexe 3 : Programme des travaux pour la période allant de la date de signature de la

Convention de Base jusqu’au 31 décembre 2019

Article 35 — Notification

35.1.1 Toutes notifications à la République de Guinée peuvent être valablement faites au Ministre
des Mines et de la Géologie à l'adresse ci-dessous :

Ministère des Mines et de Ja Géologie
BP : 295 Conakry, République de Guinée.

35.12 Toutes notifications à l’Investisseur doivent être faites à l’adresse suivante :
Société de Développement de Mines Internationales du Henan, SA

N° 1301, Bloc B, Immeuble Shimao,

Nouvel Arrondissement de Zhengdonà, Zhengzhou, Chine.

Tel. : 86-371- 69102029 Télécopie : 86 -371- 69102061

Compagnie de Développement des Mines Internationales Henan-Chine / Guinée, S.A. (CDM —
Chine, SA)

Quartier Kaporo, BP : 888 Conakry, République de Guinée

Tel : 224 — 64 520057 et 224 — 64 984899

35.2 Changement d'adresse

Tout changement d'adresse doit être notifié par écrit, dans les meilleurs délais, par la Partie concernée

à l’autre Partie.

46
ï 1 17 DEC 20%
Fait à le 2018
en ( 1

_) exemplaires originaux.

SIGNATURES

Pour la SOCIÉTÉ DE pour la COMPAGNIE DE
DÉVELOPPEMENT DES MINES DÉVELOPPEMENT DES MINES
INTERNATIONALES DU -HENAN,,. INTERNATIONALES _HENAN-CHINE
SA CE D /GUINÉE

6 AN @

Qualité : Prédident Qualité : Prédident
a

47
E

x An 5

sect Ge

ANNEXE 2 PÉRIMÈTRE DE LA CONCESSION MINIÈRE

(Le périmètre de la Concession Minière figure dans les pages suivantes)

\®
72:

49
(Le programme des travaux figure dans les pages CS

50

à À
